






Exhibit 10.1
PURCHASE AND SALE AGREEMENT
BETWEEN
WELLS FUND XIV - 150 APOLLO DRIVE, LLC
AS SELLER
AND
HALL CABOT PROPERTIES, LLC
AS PURCHASER
150 APOLLO DRIVE,
CHELMSFORD, MASSACHUSETTS
July 5, 2011





--------------------------------------------------------------------------------








SCHEDULE OF EXHIBITS
 
 
Reference
Exhibit "A"
Description of Property
p 4
Exhibit "B"
List of Personal Property
p 5
Exhibit "C"
List of Existing Management Agreement
pp 2, 4 & § 4.1(f)
Exhibit "D"
Form of Escrow Agreement
p 3
Exhibit "E"
List of Leases
p 5
Exhibit "F"
Exception Schedule
§ 4.1
Exhibit "G"
List of Operating Agreements
p 5
Exhibit "H"
Form of Tenant Estoppel Certificate
p 6 & § 6.1(d)
Exhibit "I"
Property Tax Appeals
§ 4.1(g)
Exhibit "J"
Unpaid Tenant Inducement Costs and Leasing Commissions re current tenants for
which Seller is responsible
§ 5.4(e)








--------------------------------------------------------------------------------








SCHEDULE OF CLOSING DOCUMENTS
Schedule 1
Form of Quitclaim Deed
Schedule 2
Form of Assignment and Assumption of Leases and Security Deposits
Schedule 3
Form of Bill of Sale to Personal Property
Schedule 4
Intentionally Omitted
Schedule 5
Form of General Assignment of Seller's Interest in Intangible Property
Schedule 6
Form of Seller's Affidavit (for Purchaser's Title Insurance Purposes)
Schedule 7
Form of Seller's Certificate (as to Seller's Representations and Warranties)
Schedule 8
Form of Seller's FIRPTA Affidavit
Schedule 9
Intentionally Omitted
Schedule 10
Form of Purchaser's Certificate (as to Purchaser's Representations and
Warranties)






--------------------------------------------------------------------------------




PURCHASE AND SALE AGREEMENT
150 APOLLO DRIVE
CHELMSFORD, MASSACHUSETTS
THIS PURCHASE AND SALE AGREEMENT (the "Agreement"), made and entered into this
5th day of July, 2011, by and between WELLS FUND XIV - 150 APOLLO DRIVE, LLC, a
Delaware limited liability company ("Seller"), and HALL CABOT PROPERTIES, LLC, a
Massachusetts limited liability company ("Purchaser").
W I T N E S E T H:
WHEREAS, Seller desires to sell certain improved real property commonly known as
150 Apollo Drive, Chelmsford, Massachusetts, together with certain related
personal and intangible property, and Purchaser desires to purchase such real,
personal and intangible property; and
WHEREAS, the parties hereto desire to provide for said sale and purchase on the
terms and conditions set forth in this Agreement;
NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt, adequacy, and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto hereby covenant and agree
as follows:
ARTICLE 1
DEFINITIONS


For purposes of this Agreement, each of the following capitalized terms shall
have the meaning ascribed to such terms as set forth below:
"Additional Earnest Money" shall mean the sum of Two Hundred Fifty Thousand and
No/100 Dollars ($250,000.00 U.S.) payable by Purchaser on or before one (1)
Business Day following the expiration of the Inspection Period pursuant to
Section 2.3 hereof.
"Ancillary Closing Documents" shall mean, collectively, the Assignment and
Assumption of Leases, the General Assignment, and the Seller's Certificate.
"Assignment and Assumption of Leases" shall mean the form of assignment and
assumption of Leases and Security Deposits to be executed and delivered by
Seller and Purchaser at the Closing in the form attached hereto as Schedule 2.
"Basket Limitation" shall mean an amount equal to Fifty Thousand and No/100
Dollars ($50,000.00 U.S.).





--------------------------------------------------------------------------------






"Bill of Sale" shall mean the form of bill of sale to the Personal Property to
be executed and delivered by Seller to Purchaser at the Closing in the form
attached hereto as Schedule 3.
"Broker" shall have the meaning ascribed thereto in Section 10.1 hereof.
"Business Day" shall mean any day other than a Saturday, Sunday or other day on
which banking institutions in the Commonwealth of Massachusetts are authorized
by law or executive action to close.
"Cap Limitation" shall mean an amount equal to two percent (2%) of the Purchase
Price.
"Closing" shall mean the consummation of the purchase and sale of the Property
pursuant to the terms of this Agreement.
"Closing Date" shall have the meaning ascribed thereto in Section 2.6 hereof.
"Due Diligence Material" shall have the meaning ascribed thereto in Section 3.7
hereof.
"Earnest Money" shall mean the Initial Earnest Money, together with any
Additional Earnest Money actually paid by Purchaser to Escrow Agent hereunder,
and together with all interest which accrues thereon as provided in Section
2.3(c) hereof and in the Escrow Agreement.
"Effective Date" shall mean the date upon which Seller and Purchaser shall have
delivered a fully executed counterpart of this Agreement to the other, which
date shall be inserted in the space provided on the cover page and page 1
hereof. For the purposes of determining the Effective Date, a facsimile or other
electronic signature shall be deemed an original signature.
"Environmental Law" shall mean any law, ordinance, rule, regulation, order,
judgment, injunction or decree relating to pollution or substances or materials
which are considered to be hazardous or toxic, including, without limitation,
the Resource Conservation and Recovery Act, the Comprehensive Environmental
Response, Compensation and Liability Act, the Hazardous Materials Transportation
Act, the Clean Water Act, the Toxic Substances Control Act, the Emergency
Planning and Community Right to Know Act, the Safe Drinking Water Act, the Clean
Air Act, the Occupational Safety & Health Act, any state and local environmental
law, all amendments and supplements to any of the foregoing and all regulations
and publications promulgated or issued pursuant thereto.
"Escrow Agent" shall mean Fidelity National Title Insurance Company, 133 Federal
Street, Boston, Massachusetts 02110, Attn: Charles Dattola, Esq.
"Escrow Agreement" shall mean that certain Escrow Agreement in the form attached
hereto as Exhibit "D" entered into contemporaneously with the execution and
delivery of this Agreement by Seller, Purchaser and Escrow Agent with respect to
the Earnest Money.
"Existing Survey" shall mean that certain survey with respect to the Land and
the Improvements prepared by MKA Associates Inc., dated May 4, 2005.
"FIRPTA Affidavit” shall mean the form of FIRPTA Affidavit to be executed and
delivered by Seller to Purchaser at Closing in the form attached hereto as
Schedule 8.
"First Title Notice" shall have the meaning ascribed thereto in Section 3.4
hereof.
"General Assignment" shall have the meaning ascribed thereto in Section 5.1(f)
hereof.

2

--------------------------------------------------------------------------------




"Hazardous Substances" shall mean any and all pollutants, contaminants, toxic or
hazardous wastes or any other substances that might pose a hazard to health or
safety, the removal of which may be required or the generation, manufacture,
refining, production, processing, treatment, storage, handling, transportation,
transfer, use, disposal, release, discharge, spillage, seepage or filtration of
which is or shall be restricted, prohibited or penalized under any Environmental
Law (including, without limitation, lead paint, asbestos, urea formaldehyde foam
insulation, petroleum and polychlorinated biphenyls).
"Improvements" shall mean all buildings, structures and improvements now or on
the Closing Date situated on the Land, including without limitation, all parking
areas and facilities, improvements and fixtures located on the Land.
"Initial Earnest Money" shall mean the sum of One Hundred Thousand and No/100
Dollars ($100,000.00 U.S.).
"Inspection Period" shall mean the period expiring at 5:00 P.M. local Atlanta,
Georgia time on July 7, 2011.
"Intangible Property" shall mean all intangible property, if any, owned by
Seller and related to the Land and Improvements, including without limitation,
Seller's rights and interests, if any, in and to the following (to the extent
assignable): (i) the name "150 Apollo Drive", (ii) all assignable plans and
specifications and other architectural and engineering drawings for the Land and
Improvements; (iii) all assignable warranties or guaranties given or made in
respect of the Improvements or Personal Property; (iv) all transferable
consents, authorizations, variances or waivers, licenses, permits and approvals
from any governmental or quasi-governmental agency, department, board,
commission, bureau or other entity or instrumentality solely in respect of the
Land or Improvements; and (v) all of Seller's right, title and interest in and
to all assignable Operating Agreements that Purchaser agrees to assume (or is
deemed to have agreed to assume).
"Land" shall mean those certain tracts or parcels of real property located in
Chelmsford, Middlesex County, Massachusetts, containing approximately four and
thirty-eight hundreds (4.38) acres of real property which is a portion of the
tracts or parcels of real property which are more particularly described on
Exhibit "A" attached hereto and made a part hereof, together with all rights,
privileges and easements appurtenant to said real property, and all right, title
and interest of Seller, if any, in and to any land lying in the bed of any
street, road, alley or right-of-way, open or closed, adjacent to or abutting the
Land.
"Lease" shall mean the lease, which is more particularly identified on Exhibit
"E” attached hereto.
"List of Leases" shall mean Exhibit "E" attached to this Agreement and made a
part hereof.
"Losses" has the meaning ascribed thereto in Section 12.1 hereof.
"Management Agreement" shall have the meaning ascribed thereto in Section 4.1(f)
hereof and is more particularly described on Exhibit "C" attached hereto and
made a part hereof.
"Monetary Objection " or "Monetary Objections" shall mean (a) any mortgage, deed
to secure debt, deed of trust or similar security instrument encumbering all or
any part of the Property, (b) any mechanic's, materialman's or similar lien
(unless resulting from any act or omission of Purchaser or any of its agents,
contractors, representatives or employees or any tenant of the Property), (c)
the lien of ad valorem real or personal property taxes, assessments and
governmental charges affecting all or any portion of the Property which are
delinquent, and (d) any judgment of record against Seller in the county or other
applicable jurisdiction in which the Property is located.

3

--------------------------------------------------------------------------------




"Operating Agreements" shall mean all those certain contracts and agreements
more particularly described on Exhibit "G" attached hereto and made a part
hereof relating to the repair, maintenance or operation of the Land,
Improvements or Personal Property which will extend beyond the Closing Date,
including, without limitation, all equipment leases.
"Other Notices of Sale" shall have the meaning ascribed thereto in Section
5.1(r) hereof.
"Permitted Exceptions" shall mean, collectively, (a) liens for taxes,
assessments and governmental charges not yet due and payable or due and payable
but not yet delinquent, (b) the Lease, and (c) any matters shown on the Title
Commitment or Survey and not objected to by Purchaser prior to the expiration of
the Inspection Period or objected to by Purchaser and thereafter waived by
Purchaser or any other encumbrances that do not constitute Monetary Objections.
"Personal Property" shall mean all furniture (including common area furnishings
and interior landscaping items), carpeting, draperies, appliances, personal
property (excluding any computer software which either is licensed to Seller or
Seller deems proprietary), machinery, apparatus and equipment owned by Seller
and currently used exclusively in the operation, repair and maintenance of the
Land and Improvements and situated thereon, as generally described on Exhibit
"B" attached hereto and made a part hereof, and all non-confidential books,
records and files (excluding any appraisals, budgets, strategic plans for the
Property, internal analyses, information regarding the marketing of the Property
for sale, submissions relating to Seller's obtaining of corporate or partnership
authorization, attorney and accountant work product, attorney-client privileged
documents, or other information in the possession or control of Seller or
Seller's property manager which Seller deems proprietary) relating to the Land
and Improvements. The Personal Property does not include any property owned by
tenants, contractors or licensees, and shall be conveyed by Seller to Purchaser
subject to depletions, replacements and additions in the ordinary course of
Seller's business.
"Property" shall have the meaning ascribed thereto in Section 2.1 hereof.
"Purchase Price" shall be the amount specified in Section 2.4 hereof.
"Purchaser-Related Entities" has the meaning ascribed thereto in Section 12.1
hereof.
"Purchaser-Waived Breach" has the meaning ascribed thereto in Section 12.3
hereof.
"Purchaser's Certificate" shall have the meaning ascribed thereto in Section
5.2(d) hereof.
"Security Deposits" shall mean any security deposits, rent or damage deposits or
similar amounts (other than rent paid for the month in which the Closing occurs)
actually held by Seller with respect to the Lease, if any.
"Seller's Affidavit" shall mean the form of owner's affidavit to be given by
Seller at Closing to the Title Company in the form attached hereto as Schedule
6.
"Seller's Certificate" shall mean the form of certificate to be executed and
delivered by Seller to Purchaser at the Closing with respect to the truth and
accuracy of Seller's warranties and representations contained in this Agreement
(modified and updated as the circumstances require), in the form attached hereto
as Schedule 7.
"Survey" and "Surveys" shall have the meaning ascribed thereto in Section 3.4
hereof.
"Taxes" shall have the meaning ascribed thereto in Section 5.4(a) hereof.

4

--------------------------------------------------------------------------------




“Tenant” shall mean the Harris Corporation, a Delaware corporation.
“Tenant Estoppel Certificate” shall mean the certificate from the Tenant under
the Lease in substantially the form attached hereto as EXHIBIT “H”.
"Tenant Inducement Costs" shall mean any out-of-pocket payments required under
the Lease to be paid by the landlord thereunder to or for the benefit of the
tenant thereunder which is in the nature of a tenant inducement, including
specifically, but without limitation, tenant improvement costs, lease buyout
payments, and moving, design, refurbishment and club membership allowances and
costs, if any. The term "Tenant Inducement Costs" shall not include loss of
income resulting from any free rental period, it being understood and agreed
that Seller shall bear the loss resulting from any free rental period until the
Closing Date and that Purchaser shall bear such loss from and after the Closing
Date.
“Tenant Notices of Sale” shall have the meaning ascribed thereto in Section
5.1(m) hereof.
"Title Company" shall mean Fidelity National Title Insurance Company, 133
Federal Street, Boston, Massachusetts 02110, Attn: Charles Dattola, Esq.
"Title Commitment" shall have the meaning ascribed thereto in Section 3.4
hereof.
"Quitclaim Deed" shall mean the form of deed attached hereto as Schedule 1.
ARTICLE 2
PURCHASE AND SALE
    
2.1Agreement to Sell and Purchase. Subject to and in accordance with the terms
and provisions of this Agreement, Seller agrees to sell and Purchaser agrees to
purchase, the following property (collectively, the "Property"):
(a)the Land;
(b)the Improvements;
(c)all of Seller's right, title and interest in and to the Lease, any guaranties
of the Lease and the Security Deposits;
(d)the Personal Property; and
(e)the Intangible Property.


2.2Title; Permitted Exceptions. At Closing, Seller shall convey the Property to
Purchaser subject only to matters which are, or are deemed to be, Permitted
Exceptions.


2.3Earnest Money.


(a)Prior to the execution and delivery of this Agreement by Seller and
Purchaser, Purchaser has delivered the Initial Earnest Money to Escrow Agent by
federal wire transfer, which Initial Earnest Money shall be held and released by
Escrow Agent in accordance with the terms of the Escrow Agreement.
(b)On or before the first Business Day following the expiration of the
Inspection Period, Purchaser shall deposit the Additional Earnest Money with
Escrow Agent. The parties hereto mutually acknowledge and agree that time is of
the essence in respect of Purchaser's timely deposit of the Additional Earnest
Money with Escrow Agent on or before the first Business Day following the
expiration

5

--------------------------------------------------------------------------------




of the Inspection Period; and that if Purchaser elects not to terminate this
Agreement prior to the expiration of the Inspection Period and fails to deposit
the Additional Earnest Money with Escrow Agent on or before the first Business
Day following the expiration of the Inspection Period, Seller may elect to
terminate this Agreement by providing written notice to Purchaser and Escrow
Agent, and Escrow Agent shall deliver the Initial Earnest Money to Seller, and
neither party hereto shall have any further rights or obligations hereunder,
except those provisions of this Agreement which by their express terms survive
the termination of this Agreement.


(c)The Earnest Money shall be applied to the Purchase Price at the Closing and
shall otherwise be held, refunded, or disbursed in accordance with the terms of
the Escrow Agreement and this Agreement. All interest and other income from time
to time earned on the Initial Earnest Money and any Additional Earnest Money
shall be earned for the account of Purchaser, and shall be a part of the Earnest
Money; and the Earnest Money hereunder shall be comprised of the Initial Earnest
Money, any Additional Earnest Money and all such interest and other income.


2.4Purchase Price. Subject to adjustment and credits as otherwise specified in
this Section 2.4 and elsewhere in this Agreement, the purchase price (the
"Purchase Price") to be paid by Purchaser to Seller for the Property shall be
NINE MILLION EIGHT HUNDRED SEVENTY-FIVE THOUSAND and NO/100 DOLLARS
($9,875,000.00 U.S.). The Purchase Price shall be paid by Purchaser to Seller at
the Closing as follows:
(a)The Earnest Money shall be paid by Escrow Agent to Seller at Closing; and


(b)At Closing, the balance of the Purchase Price, after applying, as partial
payment of the Purchase Price the Earnest Money paid by Escrow Agent to Seller,
and subject to prorations and other adjustments specified in this Agreement,
shall be paid by Purchaser in immediately available funds to the Title Company,
for further delivery to an account or accounts designated by Seller. If the
Closing occurs, but the amount due from Purchaser pursuant to this Agreement is
not received by the Title Company on or before the later of 5:00 p.m. local
Atlanta, Georgia time or in sufficient time for reinvestment on the Closing
Date, Purchaser shall reimburse Seller for loss of interest due to the inability
to reinvest Seller's funds on the Closing Date, calculated at the rate of five
percent (5%) per annum (calculated on a per diem basis, using a 365-day year).
The provisions of the preceding sentence of this section shall survive the
Closing.


2.5Intentionally Deleted.


2.6Closing. The consummation of the sale by Seller and purchase by Purchaser of
the Property (the "Closing") shall be held on any date on or before July 22,
2011, or at such earlier time and date as shall be consented to by Seller and
Purchaser (the "Closing Date"). Subject to the foregoing, the Closing shall be
administered through the offices of the Title Company, 200 Galleria Parkway,
S.E., Suite 2060, Atlanta, Georgia 30339. It is contemplated that the
transaction shall be closed with the concurrent delivery of the Seller's Closing
Deliveries set forth in Section 5.1 and the payment of the Purchase Price.
Notwithstanding the foregoing, there shall be no requirement that Seller and
Purchaser physically meet for the Closing, and all documents and funds to be
delivered at the Closing shall be delivered to the Title Company unless the
parties hereto mutually agree otherwise.











6

--------------------------------------------------------------------------------




ARTICLE 3
Purchaser's Inspection and Review Rights


3.1Due Diligence Inspections.


(a)From and after the Effective Date until the Closing Date or earlier
termination of this Agreement, Seller shall permit Purchaser and its authorized
representatives to inspect the Property to perform due diligence and
environmental investigations, to examine the records of Seller with respect to
the Property, and make copies thereof, at such times during normal business
hours as Purchaser or its representatives may request. All such inspections
shall be nondestructive in nature, and specifically shall not include any
physically intrusive testing. All such inspections shall be performed in such a
manner to minimize any interference with the business of the tenant under the
Lease at the Property and, in each case, in compliance with Seller's rights and
obligations as landlord under the Lease. Seller reserves the right to have a
representative present at the time of making any such inspection and tour and at
the time of any interviews with the tenant of the Property whether in person or
by telephone. Purchaser shall notify Seller not less than two (2) Business Days
in advance of making any such inspection, tour or interview. Purchaser agrees
that Purchaser shall make no contact with and shall not interview any tenants of
the Property either in person or on the telephone without the express prior
approval of Seller, which approval shall not be unreasonably withheld, delayed
or conditioned. All inspection fees, appraisal fees, engineering fees and all
other costs and expenses of any kind incurred by Purchaser relating to the
inspection of the Property shall be solely Purchaser's expense.


(b)If the Closing is not consummated hereunder, Purchaser shall promptly deliver
copies of the Title Commitment, Survey, and any written environmental or
property condition report furnished to Purchaser by third parties in connection
with such inspections to Seller; provided, however, that delivery of such copies
and information shall be without warranty or representation whatsoever, express
or implied, including, without limitation, any warranty or representation as to
ownership, accuracy, adequacy or completeness thereof or otherwise. This Section
3.1(b) shall survive the termination of this Agreement.


(c)To the extent that Purchaser or any of its representatives, agents or
contractors damages or disturbs the Property or any portion thereof, Purchaser
shall return the same to substantially the same condition which existed
immediately prior to such damage or disturbance. Purchaser hereby agrees to and
shall indemnify, defend and hold harmless Seller from and against any and all
expense, loss or damage which Seller may incur (including, without limitation,
reasonable attorney's fees actually incurred) as a result of any act or omission
of Purchaser or its representatives, agents or contractors, other than any
expense, loss or damage to the extent arising from any act or omission of Seller
during any such inspection and other than any expense, loss or damage resulting
from the discovery or release of any Hazardous Substances at the Property (other
than Hazardous Substances brought on to the Property by Purchaser or its
representatives, agents or contractors, or any release of Hazardous Substances
resulting from the negligence of Purchaser or its representatives, agents or
contractors). Said indemnification agreement shall survive the Closing and any
earlier termination of this Agreement. Purchaser shall maintain and shall ensure
that Purchaser's consultants and contractors maintain commercial general
liability insurance in an amount not less than $2,000,000, combined single
limit, and in form and substance adequate to insure against all liability of
Purchaser and its consultants and contractors, respectively, and each of their
respective agents, employees and contractors, arising out of inspections and
testing of the Property or any part thereof made on Purchaser's behalf.
Purchaser agrees to provide to Seller a certificate of insurance with regard to
each applicable liability insurance policy prior to any entry upon the Property
by Purchaser or its consultants or contractors, as the case may be, pursuant to
this

7

--------------------------------------------------------------------------------




Section 3.1.


3.2Seller's Deliveries to Purchaser; Purchaser's Access to Seller's Property
Records.


(a)Seller and Purchaser acknowledge that all of the following either have been
or shall be delivered or made available to Purchaser to the extent the same are
in the possession of Seller (and Purchaser further acknowledges that no
additional items are required to be delivered by Seller to Purchaser except as
may be expressly set forth in other provisions of this Agreement):


(i)Copies of current Property tax bills and assessor's statements of current
assessed value.
(ii)Copies of Property operating statements for 2009, 2010 and 2011 year to
date.
(iii)Copies of the Lease, guarantees, any amendments and letter agreements
relating thereto existing as of the Effective Date.
(iv)All Operating Agreements currently in place at the Property, if any.
(v)A copy of Seller's (or its affiliate's) current policy of title insurance
with respect to the Land and Improvements (“Seller's Existing Title Policy”).
(vi)A copy of the Existing Survey.
(vii)A copy of Seller's existing certificates of insurance currently in effect
for the Property.
(viii)A copy of any zoning or permitting opinion pertaining to the Property.
(ix)A copy of any environmental report pertaining to the Property.
(x)written information relative to the Tenant's payment histories, and tenant
correspondence (but not electronic mail), to the extent Seller has the same in
its possession.
(xi)All available construction plans and specifications in Seller's possession
relating to the Improvements.
(xii)Copies of any permits, licenses, or other similar documents in Seller's
possession relating to the use, occupancy or operation of the Property.


(b)From the Effective Date until the Closing Date or earlier termination of this
Agreement, Seller shall allow Purchaser and Purchaser's representatives, on
reasonable advance notice and during normal business hours, to have access to
Seller's existing non-confidential books, records and files relating to the
Property, at Seller's office at 6200 The Corners Parkway, Suite 250, Norcross,
Georgia 30092, for the purpose of inspecting and copying the same, including,
without limitation, the materials listed below (to the extent any or all of the
same are in Seller's possession), subject, however, to the limitations of any
confidentiality or nondisclosure agreement to which Seller may be bound, and
provided that Seller shall not be required to deliver or make available to
Purchaser any strategic plans for the Property, internal analyses, information
regarding the marketing of the Property for sale, submissions relating to
Seller's obtaining of corporate authorization, attorney and accountant work
product, attorney-client privileged documents, or other information in the
possession or control of Seller or Seller's property manager which Seller deems
proprietary. Purchaser acknowledges and agrees, however, that Seller makes no
representation or warranty of any nature whatsoever, express or implied, with
respect to the ownership, enforceability, accuracy, adequacy or completeness or
otherwise of any of such records, evaluations, data, investigations, reports,
cost estimates or other materials. If the Closing contemplated hereunder fails
to take place for any reason, Purchaser shall promptly return all copies of
materials copied from Seller's books, records and files relating to the
Property. It is understood and agreed that Seller shall have no obligation to
obtain, commission or prepare any such books, records, files, reports or studies
not now in Seller's possession.

8

--------------------------------------------------------------------------------




3.3Condition of the Property.


(a)Seller recommends that Purchaser employ one or more independent engineering
and/or environmental professionals to perform engineering, environmental and
physical assessments on Purchaser's behalf in respect of the Property and the
condition thereof. Purchaser and Seller mutually acknowledge and agree that the
Property is being sold in an "AS IS" condition and "WITH ALL FAULTS," known or
unknown, contingent or existing. Purchaser has the sole responsibility to fully
inspect the Property, to investigate all matters relevant thereto, including,
without limitation, the condition of the Property, and to reach its own,
independent evaluation of any risks (environmental or otherwise) or rewards
associated with the ownership, leasing, management and operation of the
Property.


(b)To the fullest extent permitted by law, Purchaser does hereby unconditionally
waive and release Seller, and its partners, beneficial owners, officers,
directors, shareholders and employees from any present or future claims and
liabilities of any nature arising from or relating to the presence or alleged
presence of Hazardous Substances in, on, at, from, under or about the Property
or any adjacent property, including, without limitation, any claims under or on
account of any Environmental Law, regardless of whether such Hazardous
Substances are located in, on, at, from, under or about the Property or any
adjacent property prior to or after the date hereof. The terms and provisions of
this paragraph shall survive the Closing hereunder.


3.4Title and Survey. Purchaser shall order from the Title Company a preliminary
owner's title commitment with respect to the Property issued in favor of
Purchaser (the "Title Commitment"). Purchaser shall request that the Title
Company make copies of the Title Commitment, and copies of all underlying
recorded exceptions referenced in the Title Commitment, available to Seller.
Purchaser may arrange, at Purchaser's sole cost and expense, for the preparation
of one or more updates of the Existing Survey (each and together, the "Survey").
Purchaser shall have until the last day of the Inspection Period to give written
notice (the "First Title Notice") to Seller of such objections as Purchaser may
have to any exceptions to title disclosed in Seller's Existing Title Policy or
in the Existing Survey or otherwise in Purchaser's examination of title.
Purchaser shall have until July 13, 2011 to give written notice (the "Second
Title Notice") to Seller of such objections as Purchaser may have to any
exceptions to title disclosed in the Title Commitment or in the Survey which are
not also set forth in or disclosed by the Seller's Existing Title Policy or the
Existing Survey. From time to time at any time after the First Title Notice and
prior to the Closing Date, Purchaser may give written notice of exceptions to
title first appearing of record after the effective date of any updated title
commitment or matters of survey which would not have been disclosed by an
accurate updated examination of title or preparation of an updated ALTA survey
prior to date of the initial Title Commitment or the initial Survey. Seller
shall have the right, but not the obligation (except as to Monetary Objections
affecting the Property), to attempt to remove, satisfy or otherwise cure any
exceptions to title to which the Purchaser so objects. Within three (3) Business
Days after receipt of Purchaser's First Title Notice or Second Title Notice,
Seller shall give written notice to Purchaser informing the Purchaser of
Seller's election with respect to such objections. If Seller fails to give
written notice of election within such three (3) Business Day period, Seller
shall be deemed to have elected not to attempt to cure the objections (other
than Monetary Objections). If Seller elects to attempt to cure any objections,
Seller shall be entitled to one or more reasonable adjournments of the Closing
of up to but not beyond the thirtieth (30th) day following the initial date set
for the Closing to attempt such cure, but, except for Monetary Objections,
Seller shall not be obligated to expend any sums, commence any suits or take any
other action to effect such cure. Except as to Monetary Objections affecting the
Property, if Seller elects, or is deemed to have elected, not to cure any
exceptions to title to which Purchaser has objected or if, after electing to
attempt to cure, Seller determines that it is unwilling or unable to remove,
satisfy or otherwise cure any such exceptions, Purchaser's sole remedy hereunder
in

9

--------------------------------------------------------------------------------




such event shall be either (i) to accept title to the Property subject to such
exceptions as if Purchaser had not objected thereto and without reduction of the
Purchase Price, (ii) if such exceptions are matters first appearing of record
after the date of this Agreement, and arise by, through or under Seller, to
terminate this Agreement, or (iii) to terminate this Agreement within two (2)
Business Days after Seller's election (or deemed election) not to attempt to
cure objections (and upon any such termination under clause (ii) or (iii) above,
Escrow Agent shall return the Earnest Money to Purchaser). Notwithstanding
anything to the contrary contained elsewhere in this Agreement, Seller shall be
obligated to cure or satisfy all Monetary Objections affecting the Property at
or prior to Closing, and Seller may use the proceeds of the Purchase Price at
Closing for such purpose.


3.5Intentionally Omitted.


3.6Termination of Agreement. Purchaser shall have until the expiration of the
Inspection Period to determine, in Purchaser's sole opinion and discretion, the
suitability of the Property for acquisition by Purchaser or Purchaser's
permitted assignee. Purchaser shall have the right to terminate this Agreement
for any reason or no reason at any time on or before said time and date of
expiration of the Inspection Period by giving written notice to Seller of such
election to terminate. If Purchaser so elects to terminate this Agreement
pursuant to this Section 3.6, Escrow Agent shall pay the Initial Earnest Money
to Purchaser, whereupon, except for those provisions of this Agreement which by
their express terms survive the termination of this Agreement, no party hereto
shall have any other or further rights or obligations under this Agreement. If
Purchaser fails to so terminate this Agreement prior to the expiration of the
Inspection Period, Purchaser shall have no further right to terminate this
Agreement pursuant to this Section 3.6. The parties acknowledge that this
Agreement shall not be void or voidable for lack of mutuality.


3.7Confidentiality. All information acquired by Purchaser or any of its
designated representatives (including by way of example, but not in limitation,
the officers, directors, shareholders and employees of Purchaser, and
Purchaser's engineers, consultants, counsel and potential lenders, and the
officers, directors, shareholders and employees of each of them) with respect to
the Property, whether delivered by Seller or any of Seller's representatives or
obtained by Purchaser as a result of its inspection and investigation of the
Property, examination of Seller's books, records and files in respect of the
Property, or otherwise (collectively, the "Due Diligence Material") shall be
used solely for the purpose of determining whether the Property is suitable for
Purchaser's acquisition and ownership thereof and for no other purpose
whatsoever. The terms and conditions which are contained in this Agreement and
all Due Diligence Material which is not published as public knowledge or which
is not generally available in the public domain shall be kept in strict
confidence by Purchaser and shall not be disclosed to any individual or entity
other than to those authorized representatives of Purchaser who need to know the
information for the purpose of assisting Purchaser in evaluating the Property
for Purchaser's potential acquisition thereof; provided however, that Purchaser
shall have the right to disclose any such information if required by applicable
law or as may be necessary in connection with any court action or proceeding
with respect to this Agreement. Purchaser shall and hereby agrees to indemnify
and hold Seller harmless from and against any and all loss, liability, cost,
damage or expense that Seller may suffer or incur (including, without
limitation, reasonable attorneys' fees actually incurred) as a result of the
unpermitted disclosure or use of any of the Due Diligence Material to any
individual or entity other than an appropriate representative of Purchaser and
Purchaser's prospective and actual counsel, accountants, professionals,
consultants, attorneys and lenders and/or the use of any Due Diligence Material
for any purpose other than as herein contemplated and permitted. If Purchaser or
Seller elects to terminate this Agreement pursuant to any provision hereof
permitting such termination, or if the Closing contemplated hereunder fails to
occur for any reason, Purchaser will promptly return to Seller all Due Diligence
Material in the possession

10

--------------------------------------------------------------------------------




of Purchaser and any of its representatives, and destroy all copies, notes or
abstracts or extracts thereof, as well as all copies of any analyses,
compilations, studies or other documents prepared by Purchaser or for its use
(whether in written or electronic form) containing or reflecting any Due
Diligence Material. In the event of a breach or threatened breach by Purchaser
or any of its representatives of this Section 3.7, Seller shall be entitled, in
addition to other available remedies, to an injunction restraining Purchaser or
its representatives from disclosing, in whole or in part, any of the Due
Diligence Material and any of the terms and conditions of this Agreement.
Nothing contained herein shall be construed as prohibiting or limiting Seller
from pursuing any other available remedy, in law or in equity, for such breach
or threatened breach. The provisions of this Section shall survive the Closing
and any earlier termination of this Agreement.


ARTICLE 4
Representations, Warranties AND OTHER AGREEMENTS


4.1Representations and Warranties of Seller. Seller hereby makes the following
representations and warranties to Purchaser:


(a)Organization, Authorization and Consents. Seller is a duly organized and
validly existing limited liability company under the laws of the State of
Delaware. Seller has the right, power and authority to enter into this Agreement
and to convey the Property in accordance with the terms and conditions of this
Agreement, to engage in the transactions contemplated in this Agreement and to
perform and observe the terms and provisions hereof.


(b)Action of Seller, Etc. Seller has taken all necessary action to authorize the
execution, delivery and performance of this Agreement, and upon the execution
and delivery of any document to be delivered by Seller on or prior to the
Closing, this Agreement and such document shall constitute the valid and binding
obligation and agreement of Seller, enforceable against Seller in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws of general application
affecting the rights and remedies of creditors.


(c)No Violations of Agreements. Neither the execution, delivery or performance
of this Agreement by Seller, nor compliance with the terms and provisions
hereof, will result in any breach of the terms, conditions or provisions of, or
conflict with or constitute a default under, or result in the creation of any
lien, charge or encumbrance upon the Property or any portion thereof pursuant to
the terms of any indenture, deed to secure debt, mortgage, deed of trust, note,
evidence of indebtedness or any other agreement or instrument by which Seller is
bound.


(d)Litigation. Seller has received no written notice that any investigation,
action or proceeding is pending or, to Seller's knowledge, threatened, which (i)
if determined adversely to Seller, materially and adversely affects the use or
value of the Property, or (ii) questions the validity of this Agreement or any
action taken or to be taken pursuant hereto, or (iii) involves condemnation or
eminent domain proceedings involving the Property or any portion thereof.


(e)Existing Lease. (i) Other than the Lease listed in the Rent Roll, Seller has
not entered into any contract or agreement with respect to the occupancy of the
Property or any portion or portions thereof which will be binding on Purchaser
after the Closing; (ii) the copies of the Lease heretofore delivered by Seller
to Purchaser are true, correct and complete copies thereof; and (iii) the Lease
has not been amended except as evidenced by amendments similarly delivered and
constitute the

11

--------------------------------------------------------------------------------




entire agreement between Seller and the tenants thereunder. To Seller's
knowledge, no material default, delinquency or breach exists on the part of the
Tenant. There are no actual or alleged material defaults or breaches on the part
of the landlord under the Lease. To Seller's knowledge, the Lease is valid and
in full force and effect. To Seller's knowledge, no presently effective rent
concessions have been given to the Tenants except as set forth in the Lease and
no rent has been paid in advance by the Tenants respecting a period subsequent
to the Closing. To Seller's knowledge, the Tenant has not asserted in writing
any claims, defenses or offsets to rent accruing from and after the date of
Closing. To Seller's knowledge, all of Landlord's work or other obligations of
Landlord to be performed pursuant to the Lease have been fully performed and
paid for. To Seller's knowledge, there is no agreement with the Tenant that
would require the landlord thereunder to make any repair or furnish any service
that is outside of the obligations of landlord expressly contained in the Lease.


(f)Leasing Commissions. To Seller's knowledge, (i) there are no lease brokerage
agreements, leasing commission agreements or other agreements providing for
payments of any amounts for leasing activities or procuring tenants with respect
to the Property or any portion or portions thereof, and (ii) there are no
agreements currently in effect relating to the management and leasing of the
Property other than as disclosed on said Exhibit "C" (the "Management
Agreement"); and that all leasing commissions, brokerage fees and management
fees accrued or due and payable under any commission agreements and the
Management Agreement, as of the date hereof and at the Closing have been or
shall be paid in full; and Seller shall terminate the Management Agreement as to
the Property at Closing at no cost to Purchaser. Notwithstanding anything to the
contrary contained herein, Purchaser releases Seller from any responsibility for
the payment of all leasing commissions payable for (A) any new leases entered
into after the Effective Date that have been approved (or deemed approved) by
Purchaser, and (B) the renewal, expansion or extension of the Lease existing as
of the Effective Date and exercised or effected after the Effective Date, and
(C) the provisions of this section shall survive the Closing.


(g)Taxes and Assessments. Except as may be set forth on Exhibit "I" attached
hereto and made a part hereof, Seller has not filed, and has not retained anyone
to file, notices of protests against, or to commence action to review, real
property tax assessments against the Property, which are still pending.


(h)Environmental Matters. Except as may be set forth in the Due Diligence
Material or as otherwise disclosed in writing by Seller, Seller has received no
written notification that any governmental or quasi-governmental authority has
determined that there are any violations of any Environmental Law with respect
to the Property, nor to Seller's knowledge has Seller received any written
notice that any governmental or quasi-governmental authority is contemplating an
investigation of the Property, with respect to a violation or suspected
violation of any Environmental Law.


(i)Compliance with Laws. Except as set forth on Exhibit "F", Seller has received
no written notice alleging any violations of law, municipal or county
ordinances, or other legal requirements with respect to the Property or any
portion thereof where such violations remain outstanding.


(j)Easements and Other Agreements. Seller has not received any written notice of
Seller's default in complying with the terms and provisions of any of the
covenants, conditions, restrictions or easements constituting a Permitted
Exception.


(k)Other Agreements. To Seller's knowledge, except for the Lease, the Management
Agreement and the Permitted Exceptions, there are no leases, Operating
Agreements, management agreements, brokerage agreements, leasing agreements or
other agreements or instruments in force or

12

--------------------------------------------------------------------------------




effect that grant to any person or any entity any right, title, interest or
benefit in and to all or any part of the Property or any rights relating to the
use, operation, management, maintenance or repair of all or any part of the
Property which will survive the Closing or be binding upon Purchaser other than
those which Purchaser has agreed in writing to assume prior to the expiration of
the Inspection Period (or is deemed to have agreed to assume) or which are
terminable upon thirty (30) days notice without payment of premium or penalty.


(l)Seller Not a Foreign Person. Seller is not a "foreign person" which would
subject Purchaser to the withholding tax provisions of Section 1445 of the
Internal Revenue Code of 1986, as amended.


(m)Condemnation. Seller has received no written notice of the commencement of
any proceedings for taking by condemnation or eminent domain of any part of the
Property.


(n)Employees. Seller has no employees to whom by virtue of such employment
Purchaser will have any obligation after the Closing.


(o)Due Diligence Deliveries. To its knowledge, the property information
documents delivered by Seller to Purchaser pursuant to Section 3.2, are true and
complete copies of such property information documents.


The representations and warranties made in this Agreement by Seller shall be
continuing and shall be deemed remade by Seller as of the Closing Date, with the
same force and effect as if made on, and as of, such date, subject to Seller's
right to update such representations and warranties by written notice to
Purchaser and in Seller's certificate to be delivered pursuant to Section 5.1(h)
hereof. The provisions of this Section 4.1 shall survive the Closing for a
period of one hundred eighty (180) days following the Closing.
Except as otherwise expressly provided in this Agreement or in any documents to
be executed and delivered by Seller to Purchaser at the Closing, Seller has not
made, and Purchaser has not relied on, any information, promise, representation
or warranty, express or implied, regarding the Property, whether made by Seller,
on behalf of Seller, or otherwise, including, without limitation, the physical
condition of the Property, the financial condition of the Tenant under the
Lease, title to or the boundaries of the Property, pest control matters, soil
conditions, the presence, existence or absence of hazardous wastes, toxic
substances or other environmental matters, compliance with building, health,
safety, land use and zoning laws, regulations and orders, structural and other
engineering characteristics, traffic patterns, market data, economic conditions
or projections, past or future economic performance of the Tenant under the
Lease or the Property, and any other information pertaining to the Property or
the market and physical environments in which the Property is located. Purchaser
acknowledges (i) that Purchaser has entered into this Agreement with the
intention of making and relying upon its own investigation or that of
Purchaser's own consultants and representatives with respect to the physical,
environmental, economic and legal condition of the Property and (ii) that
Purchaser is not relying upon any statements, representations or warranties of
any kind, other than those specifically set forth in this Agreement or in any
document to be executed and delivered by Seller to Purchaser at the Closing,
made (or purported to be made) by Seller or anyone acting or claiming to act on
behalf of Seller. Purchaser will inspect the Property and become fully familiar
with the physical condition thereof and, subject to the terms and conditions of
this Agreement, shall purchase the Property in its "as is" condition, "with all
faults," on the Closing Date. The provisions of this paragraph shall survive the
Closing until the expiration of any applicable statute of limitations.



13

--------------------------------------------------------------------------------




4.2Knowledge Defined. All references in this Agreement to the "knowledge of
Seller" or "to Seller's knowledge" shall refer only to the actual knowledge of
Kevin Pell, Vice President of Asset Management, who has been actively involved
in the management of Seller's business in respect of the Property and is in the
position to make informed representations on behalf of Seller. The term
"knowledge of Seller" or "to Seller's knowledge" shall not be construed, by
imputation or otherwise, to refer to the knowledge of Seller, or any affiliate
of Seller, or to any other partner, beneficial owner, officer, director, agent,
manager, representative or employee of Seller, or any of their respective
affiliates, or to impose on the individual named above any duty to investigate
the matter to which such actual knowledge, or the absence thereof, pertains.
There shall be no personal liability on the part of the individual named above
arising out of any representations or warranties made herein or otherwise.


4.3Covenants and Agreements of Seller.


(a)Leasing Arrangements. During the pendency of this Agreement, Seller will not
enter into any lease affecting the Property, or modify or amend in any material
respect, or terminate, the existing Lease without Purchaser's prior written
consent in each instance in Purchaser's sole discretion, each of which requests
shall be accompanied by a copy of any proposed modification or amendment of an
existing Lease or of any new Lease that Seller wishes to execute between the
Effective Date and the Closing Date, including, without limitation, a
description of any Tenant Inducement Costs and leasing commissions associated
with any proposed renewal or expansion of an existing Lease or with any such new
Lease. At Closing, Purchaser shall reimburse Seller for any Tenant Inducement
Costs, leasing commissions or other expenses, including reasonable attorneys'
fees actually incurred, by Seller pursuant to a renewal or expansion of any
existing Lease or new Lease approved (or deemed approved) by Purchaser
hereunder.


(b)New Contracts. During the pendency of this Agreement, Seller will not enter
into any contract, or modify, amend, renew or extend any existing contract, that
will be an obligation affecting the Property or any part thereof subsequent to
the Closing without Purchaser's prior written consent in each instance in
Purchaser's sole discretion, except contracts entered into in the ordinary
course of business that are terminable without cause (and without penalty or
premium) on 30 days (or less) notice or contracts that are reasonably necessary
for emergency situations related to the Property.


(c)Operation of Property. During the pendency of this Agreement, Seller shall
continue to operate the Property in a good and businesslike fashion consistent
with Seller's past practices.


(d)Insurance. During the pendency of this Agreement, Seller shall, at its
expense, continue to maintain the insurance policy covering the Improvements
which is currently in force and effect.


(e)Tenant Estoppel Certificate. Seller shall use commercially reasonable efforts
to obtain and deliver to Purchaser, on or before the date which is five (5) days
prior to the Closing Date, the written Tenant Estoppel Certificate substantially
in the form attached hereto as EXHIBIT “H” (or providing substantially similar
statements with respect to the Lease) executed by the Tenant. The delivery of
the executed Tenant Estoppel Certificate substantially in the form attached
hereto as EXHIBIT “H” (or providing substantially similar statements with
respect to the Lease) from the Tenant on or before the date which is five (5)
days prior to the Closing Date, shall be an express condition precedent to
Purchaser's obligation to close the purchase and sale transaction under this
Agreement. In the event that Seller is unable to obtain and deliver to Purchaser
the written Tenant Estoppel Certificate on or before the date which is five (5)
days prior to the Closing Date, the Seller may elect to extend the Closing Date
for a

14

--------------------------------------------------------------------------------




period not to exceed ten (10) days for the sole purpose of Seller's delivery of
the Tenant Estoppel Certificate. In no event shall the inability or failure of
Seller to obtain and deliver the Tenant Estoppel Certificate (Seller having used
commercially reasonable efforts as set forth above) be a default of Seller
hereunder.


4.4Representations and Warranties of Purchaser.


(a)Organization, Authorization and Consents. Purchaser is a duly organized and
validly existing corporation under the laws of the Commonwealth of
Massachusetts. Purchaser has the right, power and authority to enter into this
Agreement and to purchase the Property in accordance with the terms and
conditions of this Agreement, to engage in the transactions contemplated in this
Agreement and to perform and observe the terms and provisions hereof.


(b)Action of Purchaser, Etc. Purchaser has taken all necessary action to
authorize the execution, delivery and performance of this Agreement, and upon
the execution and delivery of any document to be delivered by Purchaser on or
prior to the Closing, this Agreement and such document shall constitute the
valid and binding obligation and agreement of Purchaser, enforceable against
Purchaser in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors.


(c)No Violations of Agreements. Neither the execution, delivery or performance
of this Agreement by Purchaser, nor compliance with the terms and provisions
hereof, will result in any breach of the terms, conditions or provisions of, or
conflict with or constitute a default under the terms of any indenture, deed to
secure debt, mortgage, deed of trust, note, evidence of indebtedness or any
other agreement or instrument by which Purchaser is bound.


(d)Litigation. To Purchaser's knowledge, Purchaser has received no written
notice that any action or proceeding is pending or threatened, which questions
the validity of this Agreement or any action taken or to be taken pursuant
hereto.


The representations and warranties made in this Agreement by Purchaser shall be
continuing and shall be deemed remade by Purchaser as of the Closing Date, with
the same force and effect as if made on, and as of, such date subject to
Purchaser's right to update such representations and warranties by written
notice to Seller and in Purchaser's certificate to be delivered pursuant to
Section 5.2(d) hereof.
    


ARTICLE 5
CLOSING DELIVERIES, CLOSING COSTS AND PRORATIONS


5.1Seller's Closing Deliveries. For and in consideration of, and as a condition
precedent to Purchaser's delivery to Seller of the Purchase Price, Seller shall
obtain or execute and deliver to Purchaser at Closing the following documents,
all of which shall be duly executed, acknowledged and notarized where required:
(a)Deed. A Massachusetts quitclaim deed to the Land and Improvements, in the
form attached hereto as Schedule 1 (the "Deed"), subject only to the Permitted
Exceptions, and executed, acknowledged and sealed by Seller. The legal
descriptions of the Land set forth in deed shall be based upon and conform to
the legal description contained in the Survey;



15

--------------------------------------------------------------------------------




(b)Bill of Sale. A bill of sale for the Personal Property in the form attached
hereto as Schedule 3 (the "Bill of Sale"), without warranty as to the title or
condition of the Personal Property;


(c)Assignment and Assumption of Leases and Security Deposits. Two (2)
counterparts of an assignment and assumption of Leases and Security Deposits in
the form attached hereto as Schedule 2 (the "Assignment and Assumption of
Leases"), executed, acknowledged and sealed by Seller;


(d)General Assignment. An assignment of the Intangible Property in the form
attached hereto as Schedule 5 (the "General Assignment"), executed, acknowledged
and sealed by Seller;


(e)Seller's Affidavit. An owner's affidavit substantially in the form attached
hereto as Schedule 6 ("Seller's Affidavit"), stating that there are no known
boundary disputes with respect to the Property, that there are no parties in
possession of the Property other than Seller and the Tenant under the Lease,
that there are no brokers except as disclosed herein, that any improvements or
repairs made by, or for the account of, or at the instance of Seller to or with
respect to the Property within ninety (90) days prior to the Closing have been
paid for in full (or that adequate provision has been made therefore to the
reasonable satisfaction of the Title Company), and including such other matters
as may be reasonably requested by the Title Company;


(f)Seller's Certificate. A certificate in the form attached hereto as Schedule 7
("Seller's Certificate");


(g)FIRPTA Certificate A FIRPTA Certificate in the form attached hereto as
Schedule 8;


(h)Evidence of Authority Such documentation as may reasonably be required by
Purchaser's title insurer to establish that this Agreement, the transactions
contemplated herein, and the execution and delivery of the documents required
hereunder, are duly authorized, executed and delivered;


(i)Settlement Statement A settlement statement setting forth the amounts paid by
or on behalf of and/or credited to each of Purchaser and Seller pursuant to this
Agreement;
    
(j)Surveys and Plans. Such surveys, site plans, plans and specifications, and
other matters relating to the Property as are in the possession of Seller to the
extent not theretofore delivered to Purchaser;


(k)Certificates of Occupancy. To the extent the same are in Seller's possession,
original or photocopies of certificates of occupancy for all space within the
Improvements located on the Property;


(l)Leases. To the extent the same are in Seller's possession, an original
executed counterpart of the Lease;


(m)Notices of Sale to Tenant. Seller will join with Purchaser in executing a
notice, in form and content reasonably satisfactory to Seller and Purchaser (the
"Tenant Notice of Sale"), which Purchaser shall send to the Tenant under the
Lease informing Tenant of the sale of the Property and of the assignment to and
assumption by Purchaser of Seller's interest in the Lease and the Security
Deposit and directing that all rent and other sums payable for periods after the
Closing under such Lease shall be paid

16

--------------------------------------------------------------------------------




as set forth in said notices;


(n)Keys and Records. All of the keys to any door or lock on the Property and the
original tenant files and other non-confidential books and records (excluding
any appraisals, budgets, third party reports obtained by Seller in connection
with the Property, strategic plans for the Property, internal analyses,
information regarding the marketing of the Property for sale, submissions
relating to Seller's obtaining of corporate authorization, attorney and
accountant work product, attorney-client privileged documents, or other
information in the possession or control of Seller which Seller deems
proprietary) relating to the Property in Seller's possession;


(o)Tenant Estoppel Certificate. The original Tenant Estoppel Certificate
executed by the Tenant; and


(p)Other Documents. Such other documents as shall be reasonably requested by
Purchaser's title insurer to effectuate the purposes and intent of this
Agreement.


5.2Purchaser's Closing Deliveries. Purchaser shall obtain or execute and deliver
to Seller at Closing the following documents, all of which shall be duly
executed, acknowledged and notarized where required:


(a)Assignment and Assumption of Leases. Two (2) counterparts of the Assignment
and Assumption of Leases, executed, acknowledged and sealed by Purchaser;


(b)General Assignment. Two (2) counterparts of the General Assignment, executed,
acknowledged and sealed by Purchaser;


(c)Purchaser's Certificate. A certificate in the form attached hereto as
Schedule 10 ("Purchaser's Certificate"), evidencing the reaffirmation of the
truth and accuracy in all material respects of Purchaser's representations,
warranties and agreements contained in Section 4.4 hereof, with such
modifications thereto as may be appropriate in light of any change in
circumstances since the Effective Date;     


(d)Notice of Sale to Tenant. The Tenant Notice of Sale, executed by Purchaser,
as contemplated in Section 5.1(m) hereof;


(e)Settlement Statement A settlement statement setting forth the amounts paid by
or on behalf of and/or credited to each of Purchaser and Seller pursuant to this
Agreement;


(f)Evidence of Authority. Such documentation as Seller may reasonably require to
establish that this Agreement, the transaction contemplated herein, and the
execution and delivery of the documents required hereunder, are duly authorized,
executed and delivered; and


(g)Other Documents. Such other documents as shall be reasonably requested by
Seller's counsel to effectuate the purposes and intent of this Agreement.


5.3Closing Costs. Seller shall pay the cost of the documentary stamps or
transfer taxes imposed by the Commonwealth of Massachusetts or Middlesex County,
all recording fees on all documents recorded to remove encumbrances and the
attorneys' fees of Seller, the brokerage commission due Seller's Broker, and all
other costs and expenses incurred by Seller in closing and consummating the

17

--------------------------------------------------------------------------------




purchase and sale of the Property pursuant hereto. Purchaser shall pay the cost
of any owner's title insurance premium and title examination fees, all recording
fees on all instruments to be recorded in connection with this transaction, the
cost of the Survey, the attorneys' fees of Purchaser, and all other costs and
expenses incurred by Purchaser in the performance of Purchaser's due diligence
inspection of the Property and in closing and consummating the purchase and sale
of the Property pursuant hereto.


5.4Prorations and Credits. The items in this Section 5.4 shall be adjusted and
prorated between Seller and Purchaser as of 11:59 P.M. on the day preceding the
Closing, based upon the actual number of days in the applicable month or year:


(a)Taxes. All general real estate taxes imposed by any governmental authority
("Taxes") for the year in which the Closing occurs shall be prorated between
Seller and Purchaser as of the Closing. If the Closing occurs prior to the
receipt by Seller of the tax bill for the calendar year or other applicable tax
period in which the Closing occurs, Taxes shall be prorated for such calendar
year or other applicable tax period based upon the prior year's tax bill.


(b)Reproration of Taxes. Within thirty (30) days after receipt of final bills
for Taxes, the party receiving said final tax bills shall furnish copies of the
same to the other party and shall prepare and present to such other party a
calculation of the reproration of such Taxes based upon the actual amount of
such items charged to or received by the parties for the year or other
applicable tax period. Purchaser and Seller shall make the appropriate adjusting
payment between them within thirty (30) days after presentment of the
calculation as to the reproration and appropriate back-up information. The
provisions of this Section 5.4(b) shall survive the Closing for a period of one
(1) year after the Closing Date.


(c)Rents, Income and Other Expenses. Rents and any other amounts paid to Seller
by the Tenant under the Lease (and any new lease entered into in accordance with
the terms of this Agreement), if any, shall be prorated as of the Closing Date
and be adjusted against the Purchase Price on the basis of a schedule which
shall be prepared by Seller and delivered to Purchaser for Purchaser's review
and approval prior to Closing. Seller and Purchaser shall prorate all rents,
additional rent, common area maintenance charges, operating expense
contributions, tenant reimbursements and escalations, and all other payments
under the Lease, if any (and any such new lease) received as of the Closing Date
so that at Closing Seller will receive monthly basic rent payments through the
day prior to the Closing Date and so that Seller will receive reimbursement for
all expenses paid by Seller through the day prior to the Closing Date for which
Seller is entitled to reimbursement under the Lease, if any (including, without
limitation, Taxes) (such expenses shall be reasonably estimated if not
ascertainable as the Closing Date and then shall be re-adjusted as provided in
(g) below when actual amounts are determined), and so that the excess, if any,
is credited to Purchaser. Purchaser agrees to pay to Seller, upon receipt, any
rents or other payments by the Tenant under the Lease with respect to the
Property that apply to periods prior to Closing but which are received by
Purchaser after Closing; provided, however, that any rents or other payments by
such tenants received by Purchaser after Closing shall be applied first to any
current amounts then owed to Purchaser by such tenants, with the balance, if
any, paid over to Seller to the extent of delinquencies existing on the date of
Closing to which Seller is entitled. It is understood and agreed that Purchaser
shall not be legally responsible to Seller for the collection of any rents or
other charges payable with respect to the Lease of Seller or any portion thereof
which are delinquent or past due as of the Closing Date; but Purchaser agrees
that Purchaser shall send monthly notices for a period of three (3) consecutive
months in an effort to collect any rents and charges not collected as of the
Closing Date. Seller hereby retains its right to pursue the tenants under the
Lease for sums due Seller for periods attributable to Seller's ownership of the
Property, but in no event shall Seller be permitted to seek eviction of the
Tenants or the

18

--------------------------------------------------------------------------------




termination of the Lease. The provisions of this Section 5.4(c) shall survive
the Closing.


(d)Percentage Rents. Percentage rents, if any, collected by Purchaser from any
tenant under such tenant's Lease for the percentage rent accounting period in
which the Closing occurs shall be prorated between Seller and Purchaser as of
the Closing Date, as, if, and when received by Purchaser, such that Seller's pro
rata share shall be an amount equal to the total percentage rentals paid for
such percentage rent accounting period under the applicable Lease multiplied by
a fraction, the numerator of which shall be the number of days in such
accounting period prior to Closing and the denominator of which shall be the
total number of days in such accounting period; provided, however, that such
proration shall be made only at such time as such tenant is current or, after
application of a portion of such payment, will be current in the payment of all
rental and other charges under such tenant's Lease that accrue and become due
and payable from and after the Closing. The provisions of this Section 5.4(d)
shall survive the Closing.


(e)Tenant Inducement Costs. Set forth on Exhibit "J" attached hereto and made a
part hereof is a list of tenants at the Property with respect to which Tenant
Inducement Costs and/or leasing commissions have not been paid in full as of the
Effective Date. Seller shall pay all such Tenant Inducement Costs and leasing
commissions set forth in Exhibit "J", as and when the same are due and payable.
If said amounts have not been paid in full on or before Closing, Purchaser shall
receive a credit against the Purchase Price in the aggregate amount of all such
Tenant Inducement Costs and leasing commissions remaining unpaid at Closing, and
Purchaser shall assume the obligation to pay amounts payable after Closing up to
the amount of such credit received at Closing. Except as may be specifically
provided to the contrary elsewhere in this Agreement, Purchaser shall be
responsible for the payment of all Tenant Inducement Costs and leasing
commissions which become due and payable (whether before or after Closing) (i)
as a result of any renewals or extensions or expansions of the Lease approved in
accordance with Section 4.3(a) hereof between the Effective Date and the Closing
Date, and (ii) all Tenant Inducement Costs and leasing commissions that first
become due and payable after Closing. The provisions of this Section 5.4(e)
shall survive the Closing.


(f)Security Deposits. Purchaser shall receive at Closing a credit for all
Security Deposits transferred and assigned to Purchaser at Closing, if any, in
connection with the Lease, together with a detailed inventory of such Security
Deposits certified by Seller at Closing.


(g)Operating Expenses. Personal property taxes, installment payments of special
assessment liens, vault charges, sewer charges, utility charges, and normally
prorated operating expenses actually paid or payable as of the Closing Date
shall be prorated as of the Closing Date and adjusted against the Purchase
Price, provided that within ninety (90) days after the Closing, Purchaser and
Seller will make a further adjustment for such taxes, charges and expenses which
may have accrued or been incurred prior to the Closing Date, but not collected
or paid at that date. In addition, within ninety (90) days after the close of
the fiscal year(s) used in calculating the pass-through to tenants of operating
expenses and/or common area maintenance costs under the Lease (where such fiscal
year(s) include(s) the Closing Date), Seller and Purchaser shall, upon the
request of either, re-prorate on a fair and equitable basis in order to adjust
for the effect of any credits or payments due to or from tenants for periods
prior to the Closing Date. All prorations shall be made based on the number of
calendar days in such year or month, as the case may be. The provisions of this
Section 5.4(g) shall survive the Closing.









19

--------------------------------------------------------------------------------




ARTICLE 6
CONDITIONS TO CLOSING


6.1Conditions Precedent to Purchaser's Obligations. The obligations of Purchaser
hereunder to consummate the transaction contemplated hereunder shall in all
respects be conditioned upon the satisfaction of each of the following
conditions prior to or simultaneously with the Closing, any of which may be
waived by Purchaser in its sole discretion by written notice to Seller at or
prior to the Closing Date:


(a)Seller shall have performed, in all material respects, all covenants,
agreements and undertakings of Seller contained in this Agreement;


(b)All representations and warranties of Seller as set forth in this Agreement
shall be true and correct in all material respects as of the date of this
Agreement and as of Closing, provided that solely for purposes of this
subparagraph such warranties and representations shall be deemed to be given
without being limited to Seller's knowledge and without modification (by update
or otherwise, as provided in Section 4.1 hereof);


(c)The Tenant Estoppel Certificate executed by the Tenant shall have been
delivered to Purchaser on or before the date which is five (5) days prior to the
Closing Date in accordance with the terms of Section 4.3(c) hereof, with such
estoppel certificate to be in the form attached hereto as EXHIBIT “H” (or
providing substantially similar statements with respect to the Lease) and
otherwise in form and substance acceptable to Purchaser. The delivery of said
Tenant Estoppel Certificate shall be a condition of Purchaser's obligation to
close, but the failure or inability of Seller to obtain and deliver said Tenant
Estoppel Certificate from the Tenant, Seller having used commercially reasonable
efforts to obtain the same from such tenant(s) under the Lease, shall not
constitute a default by Seller under this Agreement.


In the event any of the conditions in this Section 6.1 have not been satisfied
(or otherwise waived in writing by Purchaser) prior to or on the Closing Date
(as same may be extended or postponed as provided in this Agreement), Purchaser
shall have the right to terminate this Agreement by written notice to Seller
given prior to the Closing, whereupon (i) Escrow Agent shall return the Earnest
Money to Purchaser; and (ii) except for those provisions of this Agreement which
by their express terms survive the termination of this Agreement, no party
hereto shall have any other or further rights or obligations under this
Agreement.
6.2Conditions Precedent to Seller's Obligations. The obligations of Seller
hereunder to consummate the transaction contemplated hereunder shall in all
respects be conditioned upon the satisfaction of each of the following
conditions prior to or simultaneously with the Closing, any of which may be
waived by Seller in its sole discretion by written notice to Purchaser at or
prior to the Closing Date:


(a)Purchaser shall have paid and Seller shall have received the Purchase Price,
as adjusted pursuant to the terms and conditions of this Agreement, which
Purchase Price shall be payable in the amount and in the manner provided for in
this Agreement;


(b)Purchaser shall have performed, in all material respects, all covenants,
agreements and undertakings of Purchaser contained in this Agreement; and


(c)All representations and warranties of Purchaser as set forth in this
Agreement shall

20

--------------------------------------------------------------------------------




be true and correct in all material respects as of the date of this Agreement
and as of Closing, provided that solely for purposes of this subparagraph such
warranties and representations shall be deemed to be given without being limited
to Purchaser's knowledge and without modification (by update or otherwise, as
provided in Section 4.4 hereof).




ARTICLE 7
CASUALTY AND CONDEMNATION


7.1Casualty. Risk of loss up to and including the Closing Date shall be borne by
Seller. In the event of any immaterial damage or destruction to the Property or
any portion thereof, Seller and Purchaser shall proceed to close under this
Agreement, and Purchaser will receive (and Seller will assign to Purchaser at
the Closing Seller's rights under insurance policies to receive) any insurance
proceeds (including any rent loss insurance applicable to any period on and
after the Closing Date) due Seller as a result of such damage or destruction and
assume responsibility for such repair, and Purchaser shall receive a credit at
Closing for any deductible, uninsured or coinsured amount under said insurance
policies. For purposes of this Agreement, the term "immaterial damage or
destruction" shall mean such instances of damage or destruction: (i) which can
be repaired or restored at a cost of $500,000.00 or less; and (ii) which can be
restored and repaired within one hundred eighty (180) days from the date of such
damage or destruction, and (iii) which are not so extensive as to allow Tenant
to terminate the Lease on account of such damage or destruction.


In the event of any material damage or destruction to the Property or any
portion thereof, Purchaser may, at its option, by notice to Seller given within
the earlier of twenty (20) days after Purchaser is notified by Seller of such
damage or destruction, or the Closing Date, but in no event less than ten (10)
days after Purchaser is notified by Seller of such damage or destruction (and if
necessary the Closing Date shall be extended to give Purchaser the full 10-day
period to make such election): (i) terminate this Agreement, whereupon Escrow
Agent shall immediately return the Earnest Money to Purchaser, or (ii) proceed
to close under this Agreement, receive (and Seller will assign to Purchaser at
the Closing Seller's rights under insurance policies to receive) any insurance
proceeds (including any rent loss insurance applicable to the period on or after
the Closing Date) due Seller as a result of such damage or destruction (less any
amounts reasonably expended for restoration or collection of proceeds) and
assume responsibility for such repair, and Purchaser shall receive a credit at
Closing for any deductible amount under said insurance policies. If Purchaser
fails to deliver to Seller notice of its election within the period set forth
above, Purchaser will conclusively be deemed to have elected to proceed with the
Closing as provided in clause (ii) of the preceding sentence. If Purchaser
elects clause (ii) above, Seller will cooperate with Purchaser after the Closing
to assist Purchaser in obtaining the insurance proceeds from Seller's insurers.
For purposes of this Agreement "material damage or destruction" shall mean all
instances of damage or destruction that are not immaterial, as defined herein.
7.2Condemnation. If, prior to the Closing, all or any part of the Property is
subjected to a bona fide threat of condemnation by a body having the power of
eminent domain or is taken by eminent domain or condemnation (or sale in lieu
thereof), or if Seller has received written notice that any condemnation action
or proceeding with respect to the Property is contemplated by a body having the
power of eminent domain (collectively, a "Taking"), Seller shall give Purchaser
immediate written notice of such Taking. In the event of any immaterial Taking
with respect to the Property or any portion thereof, Seller and Purchaser shall
proceed to close under this Agreement. For purposes of this Agreement, the term
"immaterial Taking" means such instances of Taking of the Property: (i) which do
not result in a taking of any portion of the building structure of the building
occupied by tenants on the Property; and (ii) which do not result in a decrease
in the number of parking spaces at the Property (taking into account the

21

--------------------------------------------------------------------------------




number of additional parking spaces that can be provided within one hundred
eighty (180) days of such Taking); and (iii) which are not so extensive as to
allow Tenant under the Lease to terminate the Lease or abate or reduce rent
payable there under unless business loss or rent insurance (subject to
applicable deductibles) or condemnation award proceeds shall be available in the
full amount of such abatement or reduction, and Purchaser shall receive a credit
at Closing for such deductible amount on account of such Taking.


In the event of any material Taking of the Property or any portion thereof,
Purchaser may, at its option, by written notice to Seller given within thirty
(30) days after receipt of such notice from Seller, elect to terminate this
Agreement, or Purchaser may choose to proceed to close. If Purchaser chooses to
terminate this Agreement in accordance with this Section 7.2, then the Earnest
Money shall be returned immediately to Purchaser by Escrow Agent and the rights,
duties, obligations, and liabilities of the parties hereunder shall immediately
terminate and be of no further force and effect, except for those provisions of
this Agreement which by their express terms survive the termination of this
Agreement. For purposes of this Agreement "material Taking " means all instances
of a Taking that are not immaterial, as defined herein.
If Purchaser does not elect to, or has no right to, terminate this Agreement in
accordance herewith on account of a Taking, this Agreement shall remain in full
force and effect and the sale of the Property contemplated by this Agreement,
less any interest taken by eminent domain or condemnation, or sale in lieu
thereof, shall be effected with no further adjustment and without reduction of
the Purchase Price, and at the Closing, Seller shall assign, transfer, and set
over to Purchaser all of the right, title, and interest of Seller in and to any
awards applicable to the Property that have been or that may thereafter be made
for such Taking. At such time as all or a part of the Property is subjected to a
bona fide threat of condemnation and Purchaser has not elected to terminate this
Agreement as provided in this Section 7.2, and provided that the Inspection
Period has expired, (i) Purchaser shall thereafter be permitted to participate
in the proceedings as if Purchaser were a party to the action, and (ii) Seller
shall not settle or agree to any award or payment pursuant to condemnation,
eminent domain, or sale in lieu thereof without obtaining Purchaser's prior
written consent thereto in each case.


ARTICLE 8
DEFAULT AND REMEDIES


8.1Purchaser's Default. If Purchaser fails to consummate this transaction for
any reason other than the default of Seller, failure of a condition to
Purchaser's obligation to close, or the exercise by Purchaser of an express
right of termination granted herein, Seller shall be entitled, as its sole
remedy hereunder, to terminate this Agreement and to receive and retain the
Earnest Money as full liquidated damages for such default of Purchaser, the
parties hereto acknowledging that it is impossible to estimate more precisely
the damages which might be suffered by Seller upon Purchaser's default, and that
said Earnest Money is a reasonable estimate of Seller's probable loss in the
event of default by Purchaser. Seller's retention of said Earnest Money is
intended not as a penalty, but as full liquidated damages. The right to retain
the Earnest Money as full liquidated damages is Seller's sole and exclusive
remedy in the event of default hereunder by Purchaser, and Seller hereby waives
and releases any right to (and hereby covenants that it shall not) sue the
Purchaser: (a) for specific performance of this Agreement, or (b) to recover
actual damages in excess of the Earnest Money. The foregoing liquidated damages
provision shall not apply to or limit Purchaser's liability for Purchaser's
obligations under Sections 3.1(b), 3.1(c), 3.7 and 10.1 of this Agreement or for
Purchaser's obligation to pay to Seller all attorneys' fees and costs of Seller
to enforce the provisions of this Section 8.1. Purchaser hereby waives and
releases any right to (and hereby covenants that it shall not) sue Seller or
seek or claim a refund of said Earnest Money (or any

22

--------------------------------------------------------------------------------




part thereof) on the grounds it is unreasonable in amount and exceeds Seller's
actual damages or that its retention by Seller constitutes a penalty and not
agreed upon and reasonable liquidated damages.


8.2Seller's Default. If Seller fails to perform any of its obligations under
this Agreement for any reason other than Purchaser's default or the permitted
termination of this Agreement by Seller or Purchaser as expressly provided
herein, Purchaser shall be entitled, as its sole remedy, either (a) to receive
the return of the Earnest Money from Escrow Agent, which return shall operate to
terminate this Agreement and release Seller from any and all liability
hereunder, or (b) to enforce specific performance of the obligation of Seller to
execute and deliver the documents required to convey the Property to Purchaser
in accordance with this Agreement; it being specifically understood and agreed
that the remedy of specific performance shall not be available to enforce any
other obligation of Seller hereunder. Notwithstanding the foregoing, if after
the Effective Date, Seller has conveyed title to the Property to another party
or intentionally and knowingly taken any other action to defeat the remedy of
specific performance, Purchaser shall be entitled to seek actual damages from
Seller not to exceed the Cap Limitation. Except as expressly provided to the
contrary in this Section 8.2, Purchaser expressly waives its rights to seek
damages in the event of the default of Seller hereunder. Purchaser shall be
deemed to have elected to terminate this Agreement and to receive a return of
the Earnest Money from Escrow Agent if Purchaser fails to file suit for specific
performance against Seller in a court having jurisdiction on or before sixty
(60) days following the date upon which the Closing was to have occurred.


ARTICLE 9
ASSIGNMENT


9.1Assignment. Subject to the next following sentence, this Agreement and all
rights and obligations hereunder shall not be assignable by any party without
the written consent of the other. Notwithstanding the foregoing to the contrary,
this Agreement and Purchaser's rights hereunder may be transferred and assigned
without Seller's consent to any entity controlled by, under common control with,
or controlling Purchaser. Any assignee or transferee under any such assignment
or transfer by Purchaser as to which Seller's written consent has been given or
as to which Seller's consent is not required hereunder shall expressly assume
all of Purchaser's duties, liabilities and obligations under this Agreement by
written instrument delivered to Seller as a condition to the effectiveness of
such assignment or transfer. No assignment or transfer shall relieve the
original Purchaser of any duties or obligations hereunder, and the written
assignment and assumption instrument shall expressly so provide. For purposes of
this Section 9.1, the term “control” as used herein (including the terms
“controlling,” “controlled by” and “under common control with”) shall mean the
possession, directly or indirectly, of the ability (a) to vote twenty-five
percent (25%) or more of the outstanding voting securities of or voting
interests in an entity, or (b) otherwise to direct the management policies of
such entity, by contract or otherwise. Subject to the foregoing, this Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective legal representatives, successors and permitted assigns. This
Agreement is not intended and shall not be construed to create any rights in or
to be enforceable in any part by any other persons.


ARTICLE 10
BROKERAGE COMMISSIONS


10.1Broker. Upon the Closing, and only in the event the Closing occurs, Seller
shall pay a brokerage commission to Cushman & Wakefield of Massachusetts, Inc.
("Broker") pursuant to a separate agreement between Seller and Broker. Broker is
representing Seller in this transaction. Broker has joined in the execution of
this Agreement for the purpose of acknowledging and agreeing that no real estate
commission shall be earned by it or due it if the transaction contemplated
herein does not close for any

23

--------------------------------------------------------------------------------




reason whatsoever. Broker acknowledges and agrees that it shall look solely to
Seller, and not to Purchaser, for the payment of such commission, and Broker
hereby waives and releases any present or future claims against Purchaser for
the payment of such commission. In addition, Broker (upon receipt of its
brokerage commission) agrees to execute and deliver to Seller and Purchaser at
the Closing a release and waiver of any claim Broker may have against Purchaser
or the Property. Broker shall and does hereby indemnify and hold Purchaser and
Seller harmless from and against any and all liability, loss, cost, damage, and
expense, including reasonable attorneys' fees actually incurred and costs of
litigation, Purchaser or Seller shall ever suffer or incur because of any claim
by any agent, salesman, or broker, whether or not meritorious, for any fee,
commission or other compensation with regard to this Agreement or the sale and
purchase of the Property contemplated hereby, and arising out of any acts or
agreements of Broker. Seller shall and does hereby indemnify and hold Purchaser
harmless from and against any and all liability, loss, cost, damage, and
expense, including reasonable attorneys' fees actually incurred and costs of
litigation, Purchaser shall ever suffer or incur because of any claim by any
agent, salesman, or broker, whether or not meritorious, for any fee, commission
or other compensation with regard to this Agreement or the sale and purchase of
the Property contemplated hereby, and arising out of any acts or agreements of
Seller, including any claim asserted by Broker. Likewise, Purchaser shall and
does hereby indemnify and hold Seller free and harmless from and against any and
all liability, loss, cost, damage, and expense, including reasonable attorneys'
fees actually incurred and costs of litigation, Seller shall ever suffer or
incur because of any claim by any agent, salesman, or broker, whether or not
meritorious, for any fee, commission or other compensation with respect to this
Agreement or the sale and purchase of the Property contemplated hereby and
arising out of the acts or agreements of Purchaser. This Section 10.1 shall
survive the Closing or any earlier termination of this Agreement.


ARTICLE 11
MISCELLANEOUS


11.1Notices. Wherever any notice or other communication is required or permitted
hereunder, such notice or other communication shall be in writing and shall be
delivered by overnight courier, hand, facsimile transmission or other electronic
transmission (including email transmission of a PDF), or sent by U.S. registered
or certified mail, return receipt requested, postage prepaid, to the addresses
or facsimile numbers set out below or at such other addresses as are specified
by written notice delivered in accordance herewith:


PURCHASER:    Hall Cabot Properties, LLC
660 Suffolk Street, Suite 200
Lowell, MA 01854
Attn: Mr. John F. Power
Facsimile: (617) 338-2387
Email: JPower@farleywhite.com


with a copy to:            Nutter, McClennen & Fish, LLP
155 Seaport Boulevard
Boston, MA 02210
Attn: John P. Dougherty, Esq.
Facsimile: (617) 310-9549
Email: JDougherty@nutter.com









24

--------------------------------------------------------------------------------




SELLER:            Wells Fund XIV - 150 Apollo Drive, LLC.
6200 The Corners Parkway
Suite 250
Norcross, Georgia 30092
Attention: Mr. Parker Hudson
Facsimile: (770) 243-8692
Email: Parker.Hudson@WellsREF.com


with a copy to:            McGuireWoods LLP
Suite 2100
1230 Peachtree Street, N.E.
Atlanta, Georgia 30309
Attn: John T. Grieb
Facsimile: (404) 443-5762
Email: jgrieb@mcguirewoods.com


Any notice or other communication (i) mailed as hereinabove provided shall be
deemed effectively given or received on the third (3rd) Business Day following
the postmark date of such notice or other communication, (ii) sent by overnight
courier or by hand shall be deemed effectively given or received upon receipt,
and (iii) sent by facsimile or other electronic transmission (including email)
shall be deemed effectively given or received on the day of such electronic
transmission of such notice or other communication and confirmation of such
transmission, if transmitted and confirmed prior to 7:00 p.m. local Atlanta,
Georgia time on a Business Day and otherwise shall be deemed effectively given
or received on the first Business Day after the day of transmission of such
notice and confirmation of such transmission. Refusal to accept delivery shall
be deemed delivered. Any notice may be given by a party's attorney.
11.2    Possession. Full and exclusive possession of the Property, subject to
the Permitted Exceptions and the rights of the Tenant under the Lease, if any,
shall be delivered by Seller to Purchaser on the Closing Date.
11.3    Time Periods. If the time period by which any right, option, or election
provided under this Agreement must be exercised, or by which any act required
hereunder must be performed, or by which the Closing must be held, expires on a
Saturday, Sunday, or holiday, then such time period shall be automatically
extended through the close of business on the next regularly scheduled Business
Day.
11.4    Publicity. The parties agree that, prior to Closing, and except for
disclosures required by law or governmental regulations applicable to such
party, no party may, with respect to this Agreement and the transactions
contemplated hereby, contact or conduct negotiations with public officials, make
any public announcements or issue press releases regarding this Agreement or the
transactions contemplated hereby to any third party without the prior written
consent of the other party hereto. Additionally, Seller shall have the right to
review and approve (such approval not to be unreasonably withheld) the contents
and substance of any public announcement or press release made by Purchaser
following the Closing. No party shall record this Agreement or any notice
hereof. The provisions of this Section shall survive the Closing.
11.5    Discharge of Obligations. The acceptance by Purchaser of Seller's
Quitclaim Deed hereunder shall be deemed to constitute the full performance and
discharge of each and every warranty and representation made by Seller and
Purchaser herein and every agreement and obligation on the part of Seller and
Purchaser to be performed pursuant to the terms of this Agreement, except those
warranties, representations, covenants and agreements which are specifically
provided in this Agreement to survive Closing.
11.6    Severability. This Agreement is intended to be performed in accordance
with, and only to

25

--------------------------------------------------------------------------------




the extent permitted by, all applicable laws, ordinances, rules and regulations.
If any provision of this Agreement, or the application thereof to any person or
circumstance, shall, for any reason and to any extent be invalid or
unenforceable, the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not be affected thereby but
rather shall be enforced to the greatest extent permitted by law.
11.7    Construction. This Agreement shall not be construed more strictly
against one party than against the other merely by virtue of the fact that this
Agreement may have been prepared by counsel for one of the parties, it being
mutually acknowledged and agreed that Seller and Purchaser and their respective
counsel have contributed substantially and materially to the preparation and
negotiation of this Agreement. Accordingly, the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any exhibits or
amendments hereto.
11.8    Sale Notification Letters. Promptly following the Closing, Purchaser
shall deliver the Tenant Notice of Sale to the Tenant under the Lease. The
provisions of this Section shall survive the Closing.
11.9    Access to Records Following Closing. Purchaser agrees that for a period
of two (2) years following the Closing, for tax purposes, Seller shall have the
right during regular business hours, on five (5) days' written notice to
Purchaser, to examine and review at Purchaser's office (or, at Purchaser's
election, at the Property), the books and records relating to the ownership and
operation of the Property prior to the Closing which were delivered by Seller to
Purchaser at the Closing. Likewise, Seller agrees that for a period of two (2)
years following the Closing, Purchaser shall have the right during regular
business hours, on five (5) days' written notice to Seller, to examine and
review at Seller's office, all books, records and files, if any, retained by
Seller relating to the ownership and operation of the Property by Seller prior
to the Closing. The provisions of this Section shall survive the Closing.
11.10    General Provisions. No failure of either party to exercise any power
given hereunder or to insist upon strict compliance with any obligation
specified herein, and no custom or practice at variance with the terms hereof,
shall constitute a waiver of either party's right to demand exact compliance
with the terms hereof. This Agreement contains the entire agreement of the
parties hereto, and no representations, inducements, promises, or agreements,
oral or otherwise, between the parties not embodied herein shall be of any force
or effect. Any amendment to this Agreement shall not be binding upon Seller or
Purchaser unless such amendment is in writing and executed by both Seller and
Purchaser. Subject to the provisions of Section 9.1 hereof, the provisions of
this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, legal representatives, successors, and
permitted assigns. Time is of the essence in this Agreement. The headings
inserted at the beginning of each paragraph are for convenience only, and do not
add to or subtract from the meaning of the contents of each paragraph. This
Agreement shall be construed and interpreted under the laws of the Commonwealth
of Massachusetts. Except as otherwise provided herein, all rights, powers, and
privileges conferred hereunder upon the parties shall be cumulative but not
restrictive to those given by law. All personal pronouns used in this Agreement,
whether used in the masculine, feminine, or neuter gender shall include all
genders, and all references herein to the singular shall include the plural and
vice versa.
11.11    Attorney's Fees. If Purchaser or Seller brings an action at law or
equity against the other in order to enforce the provisions of this Agreement or
as a result of an alleged default under this Agreement, the prevailing party in
such action shall be entitled to recover court costs and reasonable attorney's
fees actually incurred from the other.
11.12    Counterparts. This Agreement may be executed in one or more
counterparts, each of which

26

--------------------------------------------------------------------------------




when taken together shall constitute one and the same original. To facilitate
the execution and delivery of this Agreement, the parties may execute and
exchange counterparts of the signature pages by facsimile, and the signature
page of either party to any counterpart may be appended to any other
counterpart.


ARTICLE 12
INDEMNIFICATION


12.1Indemnification by Seller. Following the Closing and subject to Sections
12.3 and 12.4, Seller shall indemnify and hold Purchaser, its affiliates,
members and partners, and the partners, shareholders, members, officers,
directors, employees, representatives and agents of each of the foregoing
(collectively, "Purchaser-Related Entities") harmless from and against any and
all costs, fees, expenses, damages, deficiencies, interest and penalties
(including, without limitation, reasonable attorneys' fees and disbursements)
suffered or incurred by any such indemnified party in connection with any and
all losses, liabilities, claims, damages and expenses ("Losses"), arising out
of, or in any way relating to, (a) any breach of any representation or warranty
of Seller contained in this Agreement or in any Closing Document, and (b) any
breach of any covenant of Seller contained in this Agreement which survives the
Closing or in any Closing Document.


12.2Indemnification by Purchaser. Following the Closing and subject to Sections
12.3 and 12.4, Purchaser (and Purchaser's permitted assignees to whom any rights
of Purchaser are assigned pursuant to Section 9.1 hereof) shall indemnify and
hold Seller, its affiliates, and partners, and the partners, shareholders,
officers, directors, employees, representatives and agents of each of the
foregoing (collectively, "Seller-Related Entities") harmless from any and all
Losses arising out of, or in any way relating to, (a) any breach of any
representation or warranty by Purchaser contained in this Agreement or in any
Closing Document, and (b) any breach of any covenant of Purchaser contained in
this Agreement which survives the Closing or in any Closing Documents.


12.3Limitations on Indemnification. Notwithstanding the foregoing provisions of
Section 12.1, (a) Seller shall not be required to indemnify Purchaser or any
Purchaser-Related Entities under this Agreement unless the aggregate of all
amounts for which an indemnity would otherwise be payable by Seller under
Section 12.1 above exceeds the Basket Limitation and, in such event, Seller
shall be responsible for the entire amount including all amounts representing
the Basket Limitation, (b) in no event shall the liability of Seller with
respect to the indemnification provided for in Section 12.1 above exceed in the
aggregate the Cap Limitation, (c) if prior to the Closing, Purchaser obtains
knowledge of any inaccuracy or breach of any representation, warranty or
covenant of Seller contained in this Agreement (a "Purchaser-Waived Breach") and
nonetheless proceeds with and consummates the Closing, then Purchaser and any
Purchaser-Related Entities shall be deemed to have waived and forever renounced
any right to assert a claim for indemnification under this Article 12 for, or
any other claim or cause of action under this Agreement, at law or in equity on
account of any such Purchaser-Waived Breach, and (d) notwithstanding anything
herein to the contrary, the Basket Limitation and the Cap Limitation shall not
apply with respect to Losses suffered or incurred as a result of breaches of any
covenant or agreement of Seller set forth in Section 5.3, Section 5.4 or Section
10.1 of this Agreement.


12.4Survival. The representations, warranties and covenants contained in this
Agreement and the Closing Documents shall survive until the date which is one
hundred eighty (180) days after the Closing, unless a longer or shorter survival
period is expressly provided for in this Agreement, or unless prior to the date
which is one hundred eighty (180) days after the Closing, Purchaser or Seller,
as the case may be, delivers written notice to the other party of such alleged
breach specifying with reasonable detail

27

--------------------------------------------------------------------------------




the nature of such alleged breach and files an action with respect thereto
within ninety (90) days after the giving of such notice.


12.5Indemnification as Sole Remedy. If the Closing has occurred, the sole and
exclusive remedy available to a party in the event of a breach by the other
party to this Agreement of any representation, warranty, or covenant or other
provision of this Agreement or any Closing Document which survives the Closing
shall be the indemnifications provided for under Section 3.1(c), Section 3.3(b),
Section 10.1, and this Article 12.


12.6Distributions. Seller covenants and agrees that its sole member shall
maintain liquid assets in an amount not less than the amount of the Cap
Limitation in immediately available funds for the duration of the survival
period set forth in Section 12.4. Seller acknowledges that Seller's obligations
with respect to any covenant, representation or warranty under this Agreement
which expressly survives the Closing shall be considered a “liability” for
purposes of any distribution limitation imposed under the organizational laws
(e.g., Sections 18-607 and 18-804 of the Delaware Limited Liability Company Act)
applicable to Seller, its members and/or their respective partners, members and
shareholders; provided however, that all of Seller's liabilities hereunder shall
be subject to all of the limitations on liability set forth in this Agreement,
including Section 12.3 and 12.4.






[Signatures appear on following page]





28

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the day, month and year first above written.
SELLER:
WELLS FUND XIV - 150 APOLLO DRIVE, LLC, a Delaware limited liability company
By:    Wells Real Estate Fund XIV, L.P., a                 Georgia limited
partnership, its sole member
By:     Wells Capital, Inc., a Georgia corporation, its general partner
By:    /s/ Randall D. Fretz                    
Name:    Randall D. Fretz                    
Title:    Sr. Vice President                    


PURCHASER:
HALL CABOT PROPERTIES, LLC, a Massachusetts limited liability company
    


By:    /s/ John F. Power                        
Name:    John F. Power                        
Title:    Manager                        





29

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned Broker has joined in the execution and
delivery hereof solely for the purpose of evidencing its rights and obligations
under the provisions of Section 10.1 hereof.
BROKER:
CUSHMAN & WAKEFIELD OF
MASSACHUSETTS, INC.
Date of Execution:
By:    /s/ Robert E. Griffin, Jr.                        
Name:    Robert E. Griffin, Jr.                        
July 5, 2011    Title:    President, New England Area































































30

--------------------------------------------------------------------------------






EXHIBIT "A"
DESCRIPTION OF LAND


That certain parcel of land in Chelmsford, Middlesex County, Massachusetts as
shown as Proposed Lot B on a subdivision plan entitled “Plan of Land in
Chelmsford, Massachusetts Assessor's Plat 113, Lot 13” prepared by Vanasse
Hangen Brustlin, Inc. dated April 16, 1998, recorded with Middlesex North
District Registry of Deeds as Instrument No. 33514 in Plan Book 197, Page 26.
Said Lot B contains 191,173 square feet.Exhibit "B"





























































































Exhibit "A"



--------------------------------------------------------------------------------








EXHIBIT "B"
LIST OF PERSONAL PROPERTY
None



































Exhibit "B"



--------------------------------------------------------------------------------






EXHIBIT "C"
MANAGEMENT AGREEMENT
I.    Management Agreement:
Management Agreement dated June 15, 2005 by and between Wells Fund XIV -150
Apollo Drive, LLC and CB Richard Ellis -N.E. Partners, L.P., a Delaware limited
partnership.


II.    List of Tenants and Prospective Tenants for Which Commissions Will be
Payable By Purchaser Post-Closing if a Lease (or Expansion, Renewal or
Extension) is Entered Into Within 90 Days After Closing Date:
None Pending









































































Exhibit "C"



--------------------------------------------------------------------------------




EXHIBIT "D"
FORM OF ESCROW AGREEMENT
THIS ESCROW AGREEMENT (the "Agreement"), made and entered into this       day of
July, 2011, by and among HALL CABOT PROPERTIES, LLC, a Massachusetts limited
liability company (hereinafter referred to as "Purchaser"), WELLS FUND XIV - 150
APOLLO DRIVE, LLC, a Delaware limited liability company (hereinafter referred to
as "Seller"), and FIDELITY NATIONAL TITLE INSURANCE COMPANY (hereinafter
referred to as "Escrow Agent").
W I T N E S S E T H:
WHEREAS, Purchaser and Seller have entered into that certain Purchase and Sale
Agreement fully executed July  ___, 2011 (hereinafter referred to as the
"Contract"); and
WHEREAS, Section 2.3(a) of said Contract provides for Purchaser's payment to
Escrow Agent, prior to Purchaser's execution and delivery of the Contract to
Seller, of One Hundred Thousand and No/100 Dollars ($100,000.00) as Initial
Earnest Money (as defined in the Contract) to be held and applied by said Escrow
Agent in accordance with this Agreement; and
WHEREAS, Section 2.3(b) of the Contract provides for Purchaser's payment to
Escrow Agent, no later than the expiration of the "Inspection Period" (as
defined in the Contract) of the additional sum of Two Hundred Fifty Thousand and
No/100 Dollars ($250,000.00) as the Additional Earnest Money (as defined in the
Contract); and
WHEREAS, the parties hereto desire to set forth the terms and conditions of
Escrow Agent's holding, investment and disbursement of the Escrow Funds (as
hereinafter defined).
NOW, THEREFORE, for and in consideration of the agreements set forth in the
Contract and the mutual covenants set forth herein, the parties hereto,
intending to be legally bound, hereby agree as follows:
1.    Escrow Agent does hereby acknowledge receipt of a check or wire transfer,
payable to the order of Escrow Agent, in the amount of One Hundred Thousand and
No/100 Dollars ($100,000.00) as the Initial Earnest Money (as defined in the
Contract). Said Initial Earnest Money, together with any Additional Earnest
Money actually deposited by Purchaser with Escrow Agent pursuant to the terms of
the Contract, all interest and other income earned on the Initial Earnest Money,
any Additional Earnest Money and interest thereon being herein referred to as
the "Escrow Funds". Escrow Agent hereby agrees to hold, administer, and disburse
the Escrow Funds pursuant to this Agreement and the Contract. Escrow Agent shall
invest the Escrow Funds in a money market account with a national banking
association or other bank acceptable to Seller and Purchaser in the Atlanta,
Georgia metropolitan area. All interest or other income shall be earned for the
account of Purchaser and shall be held, invested and disbursed as a part of the
Escrow Funds hereunder. Purchaser's Federal Identification Number for purposes
of this Agreement is ________________. Escrow Agent's fee, if any, for services
rendered hereunder shall be paid one-half (1/2) by Purchaser and one-half (1/2)
by Seller.
2.    At such time as Escrow Agent receives written notice from either Purchaser
or Seller, or both, setting forth the identity of the party to whom such Escrow
Funds (or portions thereof) are to be disbursed and further setting forth the
specific section or paragraph of the Contract pursuant to which the disbursement
of such Escrow Funds (or portions thereof) is being requested, Escrow Agent
shall disburse such Escrow Funds pursuant to such notice; provided, however,
that if such notice is given by either Purchaser or Seller

Exhibit "D"



--------------------------------------------------------------------------------




but not both, Escrow Agent shall (i) promptly notify the other party (either
Purchaser or Seller, as the case may be) that Escrow Agent has received a
request for disbursement, and (ii) withhold disbursement of such Escrow Funds
for a period of ten (10) days after receipt of such notice of disbursement and
if Escrow Agent receives written notice from either Purchaser or Seller within
said ten (10) day period which notice countermands the earlier notice of
disburse-ment, then Escrow Agent shall withhold such disbursement until both
Purchaser and Seller can agree upon a disbursement of such Escrow Funds.
Purchaser and Seller hereby agree to send to the other, pursuant to Paragraph 6
below, a duplicate copy of any written notice sent to Escrow Agent and
requesting any such disbursement or countermanding a request for disbursement.
Notwithstanding anything to the contrary contained in this Agreement, if Escrow
Agent receives a notice of termination from Purchaser prior to the expiration of
the Inspection Period, Escrow Agent shall promptly return the Escrow Funds to
Purchaser without Seller's consent.
3.    In performing any of its duties hereunder, Escrow Agent shall not incur
any liability to anyone for any damages, losses, or expenses, except for willful
default, gross negligence, fraud or breach of trust, and it shall accordingly
not incur any such liability with respect to (i) any action taken or omitted in
good faith upon advice of its legal counsel given with respect to any questions
relating to the duties and responsibilities of Escrow Agent under this
Agreement, or (ii) any action taken or omitted in reliance upon any instrument,
including any written notice or instruction provided for in this Agreement, not
only as to its due execution and the validity and effectiveness of its
provisions but also as to the truth and accuracy of any information contained
therein, which Escrow Agent shall in good faith believe to be genuine, to have
been signed or presented by a proper person or persons, and to conform with the
provisions of this Agreement.
4.    Notwithstanding the provisions of Paragraph 2 above, in the event of a
dispute between Purchaser and Seller sufficient in the sole discretion of Escrow
Agent to justify its doing so or in the event that Escrow Agent has not
disbursed the Escrow Funds on or before the date which is six (6) months from
the date hereof, Escrow Agent shall be entitled to tender the Escrow Funds into
the registry or custody of any court of competent jurisdiction, together with
such legal pleadings as it may deem appropriate, and thereupon be discharged
from all further duties and liabilities under this Agreement. Any such legal
action may be brought in such court as Escrow Agent shall determine to have
jurisdiction thereof.
5.    Purchaser and Seller hereby agree to indemnify and hold Escrow Agent
harmless against any and all losses, claims, damages, liabilities, and expenses,
including, without limitation, reasonable costs of investigation and legal
counsel fees, which may be imposed upon Escrow Agent or incurred by Escrow Agent
in connection with the performance of its duties hereunder, including, without
limitation, any litigation arising from this Agreement or involving the subject
matter hereof.
6.    Wherever any notice or other communication is required or permitted
hereunder, such notice or other communication shall be in writing and shall be
delivered by overnight courier, hand delivery, facsimile or sent by U.S.
registered or certified mail, return receipt requested, postage prepaid, to the
addresses set out below or at such other addresses as are specified by written
notice delivered in accordance herewith:
PURCHASER:    Hall Cabot Properties, LLC
660 Suffolk Street, Suite 200
Lowell, MA 01854
Attn: Mr. John F. Power
Facsimile: (617) 338-2387





Exhibit "D"



--------------------------------------------------------------------------------




with a copy to:            Nutter, McClennen & Fish, LLP
155 Seaport Boulevard
Boston, MA 02210
Attn: John P. Dougherty, Esq.
Facsimile: (617) 310-9549
SELLER:            Wells Fund XIV - 150 Apollo Drive, LLC.
6200 The Corners Parkway
Suite 250
Norcross, Georgia 30092
Attention: Mr. Parker Hudson
Facsimile: (770) 243-8692
with a copy to:            McGuireWoods LLP
Suite 2100
1230 Peachtree Street, N.E.
Atlanta, Georgia 30309
Attn: John T. Grieb
Facsimile: (404) 443-5762
Any notice or other communication (i) mailed as hereinabove provided shall be
deemed effectively given or received on the third (3rd) business day following
the postmark date of such notice or other communication, (ii) sent by overnight
courier or by hand shall be deemed effectively given or received upon receipt,
and (iii) sent by facsimile transmission shall be deemed effectively given or
received on the day of confirmation of such transmission.
7.    This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, executors, administrators, personal
representatives, successors, and assigns. Any and all rights granted to any of
the parties hereto may be exercised by their agents or personal representatives.
8.    Time is of the essence of this Agreement.
9.    If proceedings shall be instituted before any court of competent
jurisdiction for the resolution of any dispute arising under this Agreement
between any parties hereto, then upon final resolution of such dispute, the
prevailing party in such dispute shall be promptly paid by the nonprevailing
party therein all of such prevailing party's attorneys' fees and expenses, court
costs and costs of appeal actually incurred in connection with such proceeding.
10.    This Agreement is governed by and is to be construed under the laws of
the Commonwealth of Massachusetts and may be executed in several counterparts,
each of which shall be deemed an original, and all such counterparts together
shall constitute one and the same instrument.
[Signatures begin on next page]

Exhibit "D"



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have signed and sealed this Agreement as
of the day, month and year first above written.
SELLER:


WELLS FUND XIV - 150 APOLLO DRIVE, LLC, a Delaware limited liability company
By:    Wells Real Estate Fund XIV, L.P., a                 Georgia limited
partnership, its sole member
By:     Wells Capital, Inc., a Georgia corporation, its general partner
By:_____________________________________
Name:___________________________________
Title:____________________________________                    




PURCHASER:


HALL CABOT PROPERTIES, LLC, a Massachusetts limited liability company




By:_____________________________________
Name:___________________________________
Title:____________________________________




ESCROW AGENT:
FIDELITY NATIONAL TITLE INSURANCE COMPANY


By:_____________________________________
Name:___________________________________
Title:____________________________________





Exhibit "D"



--------------------------------------------------------------------------------






EXHIBIT "E"
LIST OF LEASES
1.    Lease dated January 1, 2010 between Wells XIV-150 Apollo Drive, LLC, as
landlord and Harris Corporation, as tenant.









Schedule "E"

--------------------------------------------------------------------------------






EXHIBIT "F"
EXCEPTION SCHEDULE


None



Exhibit "F"

--------------------------------------------------------------------------------




EXHIBIT "G"
LIST OF OPERATING AGREEMENTS


None





Exhibit "G"

--------------------------------------------------------------------------------






EXHIBIT "H"


FORM OF TENANT ESTOPPEL CERTIFICATE




_______________, 2011




                    
                    
                    
                    




RE: Lease:    Lease dated ______________ between ____________________, as
original or successor landlord ("Landlord"), and
__________________________________ ("Tenant"), as the same may have been amended
(copy attached as Exhibit "A")


Premises:     ______________________________________________
Commencement Date:                _______________
Expiration Date:                    _______________
Current Monthly Base Rent:            $______________
Current Monthly Additional Rent            $______________
Security Deposit:                    $______________
Monthly Base Rent Paid Through:            _______________, 20__
Monthly Additional Rent Paid Through:        _______________, 20__


Ladies and Gentlemen:


We are the Tenant under the lease described above. We give you this certificate
to permit you, your successors or assigns and any mortgagee to rely on it as
conclusive evidence of the matters stated below, in evaluating and completing
the purchase by you or your assignee of, and a possible loan secured by,
____________________, which includes the Premises. We certify to you, your
successors and assigns and your mortgagee as follows:


1.    We are the Tenant at the Premises and, except as may be set forth on
Exhibit "B" hereto, are in sole possession of and are occupying the Premises.
Except as may be set forth on Exhibit "B" hereto, Tenant has not subleased all
or any part of the Premises or assigned the Lease, or otherwise transferred its
interest in the Lease or the Premises.


2.    The attached Lease is currently in effect and constitutes the entire
agreement between Landlord and Tenant. The Lease has not been amended, modified,
or changed, whether in writing or orally, except as may be stated in the copy of
the Lease attached.


3.    The Commencement Date and Expiration Date of the term of the Lease are
correctly stated above. Tenant has two (2) options to extend the term of the
Lease for an additional period of five (5) years each.



Exhibit "H"



--------------------------------------------------------------------------------




4.    The current monthly Base Rent under the Lease and the current monthly
Additional Rent under the Lease are correctly stated above. Monthly Base Rent
and monthly Additional Rent have been paid through the respective dates stated
above. No rent has been prepaid for more than one month. Tenant has not been
given any free rent, partial rent, rebates, rent abatements, or rent concessions
of any kind, except as may be stated in the copy of the Lease attached.


5.    Tenant has deposited the Security Deposit stated above with Landlord, and
except as may be set forth on Exhibit "B" hereto none of the Security Deposit
has been applied by Landlord to the payment of rent or any other amounts due
under the Lease.


6.    Any construction, build-out, improvements, alterations, or additions to
the Premises required under the Lease have been fully completed in accordance
with the plans and specifications described in the Lease.


7.    To Tenant's knowledge, Landlord has fully performed all of its obligations
under the Lease and is not in default under any term of the Lease. In addition,
to Tenant's knowledge, no circumstances exist under which Landlord may be deemed
in default merely upon service of notice or passage of time.


8.    Tenant does not currently assert and, to Tenant's knowledge, has no
defenses, set-offs, or counterclaims to the payment of rent and all other
amounts due from Tenant to Landlord under the Lease.


9.    Tenant has not been granted and has not exercised any options or rights of
expansion, purchase, or first refusal concerning the Lease or the Premises.


10.    Tenant has not filed and is not the subject of any filing for bankruptcy
or reorganization under federal bankruptcy laws.


11.    The address for notices to Tenant under the Lease is correctly set forth
in the Lease.


12.    The person signing this letter on behalf of Tenant is duly authorized to
execute and deliver this certificate for and on behalf of the Tenant.


Sincerely,


[NAME OF TENANT]


By:                    
Its:                    



Exhibit "H"



--------------------------------------------------------------------------------






EXHIBIT "A"


Copy of Lease and All Lease Amendments





Exhibit "A"



--------------------------------------------------------------------------------






EXHIBIT "B"




1.    Description of Subleases and/or Assignments of Tenant's Interest (if none,
then state none)


















2.    Amounts of the Security Deposit Which Have Been Applied by Landlord (if
none, then state none)



Exhibit "B"



--------------------------------------------------------------------------------




EXHIBIT "I"
PROPERTY TAX APPEALS




None








--------------------------------------------------------------------------------




EXHIBIT "J"
TENANT INDUCEMENT COSTS AND LEASING COMMISSIONS
RE CURRENT TENANTS FOR WHICH SELLER IS RESPONSIBLE
None





Exhibit "J"

--------------------------------------------------------------------------------




SCHEDULE 1
FORM OF MASSACHUSETTS QUITCLAIM DEED
WELLS FUND XIV - 150 APOLLO DRIVE, LLC, a Delaware limited liability company
with an address of c/o Wells Real Estate Funds 6200 The Corners Parkway Suite
250, Norcross, Georgia 30092 (“Grantor”), for consideration paid and in full
consideration of ______________________________ Dollars ($________) hereby
GRANTS to ________________________________, a ____________ __________ with an
address of ________________________________, with QUITCLAIM COVENANTS, the land
and all improvements thereon located in the Town of Chelmsford, County of
Middlesex, Commonwealth of Massachusetts (the “Property”) more particularly
described on Exhibit A attached hereto and made a part hereof.


The Property is conveyed subject to and with the benefit of all easements,
restrictions, covenants and other instruments of record to the extent the same
are applicable and in force and effect.
Being the premises conveyed to Grantor (i) by Deed dated May 16, 2005 and filed
with Middlesex County (North) Registry of Deeds in Book 18744, Page 122.
IN WITNESS WHEREOF, said Grantor has caused this deed to be signed, acknowledged
and delivered on its behalf by the undersigned, as of the __ day of _______,
2011.
GRANTOR:
WELLS FUND XIV - 150 APOLLO DRIVE, LLC, a Delaware limited liability company
By: Wells Real Estate Fund XIV, L.P., a
Georgia limited partnership, its sole member
By: Wells Capital, Inc., a Georgia corporation, its general partner
By:                        
Name:                        
Title:                    









Schedule 1

--------------------------------------------------------------------------------






STATE OF GEORGIA                )
)
COUNTY OF _____________________________    )
The foregoing instrument was acknowledged before me the ___ day of
______________, 2011, by ______________________, the
_____________________________ of Wells Capital, Inc., a Georgia corporation
(“Wells Capital”), the General Partner of Wells Real Estate Fund XIV, L.P., a
Georgia limited partnership (“Fund XIV LP”), the sole member of Wells Fund XIV -
150 Apollo Drive, LLC, a Delaware limited liability company (“Wells 150”) on
behalf of Wells Capital , in its capacity as a general partner of Fund XIV LP,
in its capacity as sole member of Wells 150.


                                            
Notary Public
My commission expires:





Schedule 1

--------------------------------------------------------------------------------




EXHIBIT "A"
Legal Description
That certain parcel of land in Chelmsford, Middlesex County, Massachusetts as
shown as Proposed Lot B on a subdivision plan entitled “Plan of Land in
Chelmsford, Massachusetts Assessor's Plat 113, Lot 13” prepared by Vanasse
Hangen Brustlin, Inc. dated April 16, 1998, recorded with Middlesex North
District Registry of Deeds as Instrument No. 33514 in Plan Book 197, Page 26.
Said Lot B contains 191,173 square feet.





Exhibit "A"



--------------------------------------------------------------------------------








EXHIBIT "B"
Permitted Encumbrances



Exhibit "B"



--------------------------------------------------------------------------------




Schedule 2
Form of Assignment and Assumption of Leases
and Security Deposits






ASSIGNMENT AND ASSUMPTION OF LEASES AND SECURITY DEPOSITS


THIS ASSIGNMENT AND ASSUMPTION OF LEASES AND SECURITY DEPOSITS ("Assignment") is
made and entered into as of the _____ day of __________, 2010, by and between
WELLS FUND XIV - 150 APOLLO DRIVE, LLC, a Delaware limited liability company
("Assignor"), and HALL CABOT PROPERTIES, LLC, a __________ limited liability
company ("Assignee").


W I T N E S S E T H:


WHEREAS, contemporaneously with the execution hereof, Assignor has conveyed to
Assignee certain real property commonly known as "150 Apollo Drive" located in
Chelmsford, Middlesex County, Massachusetts, and more particularly described on
Exhibit "A" attached hereto (the "Property") ; and


WHEREAS, in connection with said conveyance, Assignor desires to transfer and
assign to Assignee all of Assignor's right, title and interest in and to certain
leases affecting the Property, together with the security deposits and future
leasing commission obligations associated therewith subject to the terms and
conditions hereof, Assignee desires to assume Assignor's obligations in respect
of said leases and security deposits;


NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) in hand paid to Assignor by Assignee, Assignee's purchase of the
Property and other good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged by Assignor and Assignee, Assignor
and Assignee hereby covenant and agree as follows:


1.    Assignor hereby unconditionally and absolutely assigns, transfers, sets
over and conveys to Assignee, without warranty or representation of any kind,
express or implied, except as set forth below and except for any warranty or
representation contained in that certain Purchase and Sale Agreement dated
_______________, 2011, between Assignor and Assignee (the "Contract"),
applicable to the property assigned herein, all of Assignor's right, title and
interest in, to and under (a) that certain lease set forth on Exhibit "B"
attached hereto and by this reference made a part hereof affecting or relating
to the Property or the improvements thereon (the "Lease"), and (b) those certain
tenant deposits presently held by Assignor and enumerated on Exhibit "B"
attached hereto (the "Security Deposits"), and (c) any leasing commissions
payable after the date of this Assignment in connection with the Lease as a
result of a new lease, renewal, extension or expansion by the Tenant, subject to
the matters more particularly described on Exhibit "C" attached hereto and made
a part hereof.


2.    Assignee, by acceptance hereof, hereby assumes and agrees to perform all
of Assignor's duties and obligations under the Lease arising from and after the
date hereof. including, without limitation, the obligation to pay leasing
commissions due and payable in respect of any renewal or expansion of the Lease,
or any new lease with a tenant under the Lease, after the date hereof. Assignor
shall be and remain liable for all of Assignor's obligations with respect to the
Lease accruing prior to the date hereof.


3.    All representations and warranties of Assignor made in the Contract in
respect of the Leases and the Security Deposits, as recertified to Assignee
pursuant to that certain Seller's Certificate as to

Schedule 2

--------------------------------------------------------------------------------




Representations of even date herewith from Assignor to Assignee, shall survive
for a period of one hundred eighty (180) days from the date hereof, and upon the
expiration thereof shall be of no further force or effect except to the extent
that with respect to any particular alleged breach, Assignee shall give Assignor
written notice prior to the expiration of said one hundred eighty (180) day
period of such alleged breach with reasonable detail as to the nature of such
breach and files an action against Assignor with respect thereto within ninety
(90) days after the giving of such notice. Notwithstanding anything to the
contrary contained in the Contract or this Assignment, Assignor shall have no
liability to Assignee for the breach of any representation or warranty made in
the Contract or this Assignment or any of the other Ancillary Closing Documents
(as defined in the Contract) unless the loss resulting from Assignor's various
breaches of its representations and warranties exceeds, in the aggregate, Fifty
Thousand and No/100 Dollars ($50,000.00 US), in which event Assignor shall be
liable for each dollar of damages resulting from the breach or breaches of its
representations and warranties, but in no event shall Assignor's total liability
for any such breach or breaches exceed, in the aggregate, One Hundred Ninety
Seven Thousand Five Hundred and No/100 Dollars ($197,500.00 US). In no event
shall Assignor be liable for, nor shall Assignee seek, any consequential,
indirect or punitive damages; and in no event whatsoever shall any claim for a
breach of any representation or warranty of Assignor be actionable or payable if
the breach in question results from or is based on a condition, state of facts
or other matter which was actually known to Assignee prior to the date hereof.


4.    This Assignment shall inure to the benefit of and be binding upon Assignor
and Assignee, their respective legal representatives, successors and assigns.
This Assignment may be executed in counterparts, each of which shall be deemed
an original and all of such counterparts together shall constitute one and the
same Assignment.



Schedule 2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the duly authorized representatives of Assignor and Assignee
have caused this Assignment to be properly executed under seal as of this day
and year first above written.


ASSIGNOR:


WELLS FUND XIV - 150 APOLLO DRIVE, LLC, a Delaware limited liability company
By:    Wells Real Estate Fund XIV, L.P., a                 Georgia limited
partnership, its sole member
By:     Wells Capital, Inc., a Georgia corporation, its general partner
By:                        
Name:                        
Title:                        




ASSIGNEE:


HALL CABOT PROPERTIES, LLC, a __________ limited liability company




By:                        
Name:                        
Title    



Schedule 2

--------------------------------------------------------------------------------






Exhibit A


Legal Description




A certain parcel of land in Chelmsford, Middlesex County, Massachusetts as shown
as Proposed Lot B on a subdivision plan entitled “Plan of Land in Chelmsford,
Massachusetts Assessor's Plat 113, Lot 13” prepared by Vanasse Hangen Brustlin,
Inc. dated April 16, 1998, recorded with Middlesex North District Registry of
Deeds as Instrument No. 33514 in Plan Book 197, Page 26. Said Lot B contains
191,173 square feet.



Schedule 2

--------------------------------------------------------------------------------






Exhibit B


List of Leases and Security Deposits


[TO BE ATTACHED]





Schedule 2

--------------------------------------------------------------------------------






EXHIBIT C


Permitted Exceptions


[TO BE ATTACHED]





Schedule 2

--------------------------------------------------------------------------------




Schedule 3
Form of Bill of Sale to Personal Property
BILL OF SALE
THIS BILL OF SALE ("Bill of Sale") is made and entered into as of the _____ day
of ______________, 2011, by WELLS FUND XIV - 150 APOLLO DRIVE, LLC, a Delaware
limited liability company ("Seller"), for the benefit of HALL CABOT PROPERTIES,
LLC, a __________ limited liability company ("Purchaser").


W I T N E S S E T H:
WHEREAS, contemporaneously with the execution hereof, Seller has conveyed to
Purchaser certain improved real property commonly known as "150 Apollo Drive"
located in Chelmsford, Middlesex County, Massachusetts,, and more particularly
described on Exhibit "A" attached hereto (the "Property"); and
WHEREAS, in connection with said conveyance, Seller desires to transfer and
convey to Purchaser all of Seller's right, title and interest in and to certain
tangible personal property, inventory and fixtures located in and used
exclusively in connection with the ownership, maintenance or operation of the
Property and the Improvements thereon;
NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) in hand paid to Seller by Purchaser, the premises and other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged by Seller and Purchaser, it is hereby agreed as follows:
1.    All capitalized terms not defined herein shall have the meanings ascribed
to such terms as set forth in that certain Purchase and Sale Agreement dated as
of _______________, 2011, between Seller and Purchaser (the "Sales Contract").
2.    Seller hereby unconditionally and absolutely transfers, conveys and sets
over to Purchaser, without warranty or representation of any kind, express or
implied, all right, title and interest of Seller in any and all furniture
(including common area furnishings and interior landscaping items), carpeting,
draperies, appliances, personal property (excluding any computer software which
either is licensed to Seller or Seller deems proprietary), machinery, apparatus
and equipment owned by Seller and currently used exclusively in the operation,
repair and maintenance of the Land and Improvements and situated thereon,
including, without limitation, all of Seller's right, title and interest in and
to those items of tangible personal property set forth on Exhibit "B" attached
hereto and all non-confidential books, records and files (excluding any
appraisals, budgets, strategic plans for the Property, internal analyses,
information regarding the marketing of the Property for sale, submissions
relating to Seller's obtaining of corporate authorization, attorney and
accountant work product, attorney-client privileged documents, or other
information in the possession or control of Seller or Seller's property manager
which Seller deems proprietary) relating to the Land and Improvements (the
"Personal Property"). The Personal Property does not include any property owned
by tenants, contractors or licensees.
3.    The Personal Property is hereby transferred and conveyed subject to those
certain matters more particularly described on Exhibit "C" attached hereto and
made a part hereof.



Schedule 3

--------------------------------------------------------------------------------




4.    This Bill of Sale shall inure to the benefit of Purchaser, and be binding
upon Seller, and their respective legal representatives, transfers, successors
and assigns.
IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed under
seal as of this day and year first above written.


WELLS FUND XIV - 150 APOLLO DRIVE, LLC, a Delaware limited liability company
By:    Wells Real Estate Fund XIV, L.P., a                 Georgia limited
partnership, its sole member
By:     Wells Capital, Inc., a Georgia corporation, its general partner
By:                        
Name:                        
Title:                        





Schedule 3

--------------------------------------------------------------------------------




Exhibit "A"
Legal Description
A certain parcel of land in Chelmsford, Middlesex County, Massachusetts as shown
as Proposed Lot B on a subdivision plan entitled “Plan of Land in Chelmsford,
Massachusetts Assessor's Plat 113, Lot 13” prepared by Vanasse Hangen Brustlin,
Inc. dated April 16, 1998, recorded with Middlesex North District Registry of
Deeds as Instrument No. 33514 in Plan Book 197, Page 26. Said Lot B contains
191,173 square feet.





Exhibit "A"



--------------------------------------------------------------------------------




Exhibit "B"
List of Personal Property





Exhibit "B"



--------------------------------------------------------------------------------




Exhibit "C"
Permitted Encumbrances
[TO BE ATTACHED]





Exhibit "C"



--------------------------------------------------------------------------------




Schedule 4
INTENTIONALLY OMITTED





Schedule 4

--------------------------------------------------------------------------------




Schedule 5
Form of General Assignment of
Seller's Interest in Intangible Property
GENERAL ASSIGNMENT
THIS GENERAL ASSIGNMENT ("Assignment") is made and entered into as of the _____
day of __________, 2010 by WELLS FUND XIV - 150 APOLLO DRIVE, LLC., a Delaware
limited liability company ("Assignor") to HALL CABOT PROPERTIES, LLC, a
_______________ limited liability company("Assignee").
W I T N E S S E T H:
WHEREAS, contemporaneously with the execution hereof, Assignor has conveyed to
Assignee certain real property commonly known as "150 Apollo Drive" located in
Chelmsford, Middlesex County, Massachusetts, and more particularly described on
Exhibit "A" attached hereto and made a part hereof (the "Property"); and
WHEREAS, in connection with said conveyance, Assignor desires to transfer and
assign to Assignee all of Assignor's right, title and interest (if any) in and
to all assignable tradenames, entitlements and other intangible property used
and owned by Assignor (if any) in connection with the Property, subject to the
matters set forth on Exhibit "B" attached hereto and made a part hereof;
NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) in hand paid to Assignor by Assignee, the premises and other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged by Assignor and Assignee, Assignor and Assignee hereby
covenant and agree as follows:
1.    Assignor hereby unconditionally and absolutely assigns, transfers, sets
over and conveys to Assignee, to the extent assignable, and without warranty or
representation of any kind, express or implied, except as set forth below and
except for any warranty or representation contained in that certain Purchase and
Sale Agreement dated as of _______________, 2011, between Assignor and Assignee
(the "Contract") applicable to the property assigned herein, all of Assignor's
right, title and interest (if any) in and to all intangible property, if any,
owned by Assignor related to the real property and improvements constituting the
Property (excluding any computer software which either is licensed to Assignor
or Assignor deems proprietary), including, without limitation, Assignor's rights
and interests in and to the following (i) the name "150 Apollo Drive", (ii) all
assignable plans and specifications and other architectural and engineering
drawings for the Land and Improvements (as defined in the Contract); (iii) all
assignable warranties or guaranties given or made in respect of the Improvements
or Personal Property (as defined in the Contract); and (iv) all transferable
consents, authorizations, variances or waivers, licenses, permits and approvals
from any governmental or quasi-governmental agency, department, board,
commission, bureau or other entity or instrumentality solely in respect of the
Land or Improvements.
2.    All representations and warranties of Assignor made in the Contract in
respect of the Intangible Property (as defined in the Contract), as recertified
to Assignee pursuant to that certain Seller's Certificate as to Representations
of even date herewith from Assignor to Assignee, shall survive for a period of
one hundred eighty (180) days from the date hereof, and upon the expiration
thereof shall be of no further force

Schedule 5

--------------------------------------------------------------------------------




or effect except to the extent that with respect to any particular alleged
breach, Assignee shall give Assignor written notice prior to the expiration of
said one hundred eighty (180) day period of such alleged breach with reasonable
detail as to the nature of such breach and files an action against Assignor with
respect thereto within ninety (90) days after the giving of such notice.
Notwithstanding anything to the contrary contained in the Contract or this
Assignment, Assignor shall have no liability to Assignee for the breach of any
representation or warranty made in the Contract or this Assignment or any of the
other Ancillary Closing Documents (as defined in the Contract) unless the loss
resulting from Assignor's breach of its representations and warranties exceeds,
in the aggregate, Fifty Thousand and No/100 Dollars ($50,000.00 US), in which
event Assignor shall be liable for each dollar of damages resulting from the
breach or breaches of its representations and warranties, but in no event shall
Assignor's total liability for any such breach or breaches exceed, in the
aggregate, One Hundred Ninety Seven Thousand Five Hundred and No/100 Dollars
($197,500.00 US). In no event shall Assignor be liable for, nor shall Assignee
seek, any consequential, indirect or punitive damages; and in no event
whatsoever shall any claim for a breach of any representation or warranty of
Assignor be actionable or payable if the breach in question results from or is
based on a condition, state of facts or other matter which was actually known to
Assignee prior to the date hereof.
3.    This Assignment shall inure to the benefit and be binding upon Assignor
and Assignee and their respective legal representatives, successors and assigns.
    

Schedule 5

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the duly authorized representative of Assignor has caused
this Assignment to be properly executed under seal as of this day and year first
above written.
[Signature appears on next page]
ASSIGNOR:
WELLS FUND XIV - 150 APOLLO DRIVE, LLC, a Delaware limited liability company
By:    Wells Real Estate Fund XIV, L.P., a                 Georgia limited
partnership, its sole member
By:     Wells Capital, Inc., a Georgia corporation, its general partner
By:                        
Name:                        
Title:                        





Schedule 5

--------------------------------------------------------------------------------




EXHIBIT "A"
LEGAL DESCRIPTION
A certain parcel of land in Chelmsford, Middlesex County, Massachusetts as shown
as Proposed Lot B on a subdivision plan entitled “Plan of Land in Chelmsford,
Massachusetts Assessor's Plat 113, Lot 13” prepared by Vanasse Hangen Brustlin,
Inc. dated April 16, 1998, recorded with Middlesex North District Registry of
Deeds as Instrument No. 33514 in Plan Book 197, Page 26. Said Lot B contains
191,173 square feet.





Exhibit "A"



--------------------------------------------------------------------------------




EXHIBIT "B"
PERMITTED EXCEPTIONS
[TO BE ATTACHED]





Exhibit "B"



--------------------------------------------------------------------------------




Schedule 6
Form of Seller's Affidavit
(for Purchaser's Title Insurance Purposes)
SELLER'S AFFIDAVIT
STATE OF GEORGIA
COUNTY OF __________
Personally appeared before me, the undersigned deponent who being duly sworn,
deposes and says on oath the following to the best of his knowledge and belief:
1.    That the undersigned is the _______________ of Wells Real Estate Fund IV,
L.P., a Delaware limited partnership (hereinafter referred to as "Owner") and as
such officer of the Owner, the undersigned has personal knowledge of the facts
sworn to in this Affidavit.
2.    That Owner is the owner of certain real property located in Chelmsford,
Middlesex County, Massachusetts, being described on Exhibit A, attached hereto
and made a part hereof (hereinafter referred to as the "Property"), subject to
those matters set forth on Exhibit B, attached hereto and made a part hereof.
3.    That Owner is in possession of the Property, and to the best knowledge and
belief of the undersigned, no other parties have any claim to possession of the
Property, except as set forth on Exhibit B hereto.
4.    That the undersigned is not aware of and has received no notice of any
pending suits, proceedings, judgments, bankruptcies, liens or executions against
the Owner which affect title to the Property except for any matters set forth on
Exhibit B-1 hereto.
5.    That except as may be set forth on Exhibit B hereto, there are no unpaid
or unsatisfied security deeds, mortgages, claims of lien, special assessments
for sewer or streets, or ad valorem taxes which constitute a lien against the
Property or any part thereof.
6.    That, except as may be set forth on Exhibit C attached hereto and made a
part hereof, no improvements or repairs have been made upon the Property at the
instance of Owner within the one hundred twenty (120) days immediately preceding
the date hereof for which the cost has not been paid; and, except as may be set
forth on Exhibit C hereto, there are no outstanding bills for labor or materials
used in making improvements or repairs on the Property at the instance of Owner
or for services of architects, surveyors, or engineers incurred in connection
therewith at the instance of Owner.
7.    That Owner is not a foreign person, a foreign corporation, foreign
partnership, foreign trust or foreign estate, as those terms are defined in the
Internal Revenue Code. The federal employer identification number of the Owner
is _________________ and Owner's address is 6200 The Corners Parkway, Suite 250
Norcross, Georgia 30092. This statement is made by the undersigned in compliance
with Section 1445 of the Internal Revenue Code to exempt any transferee of the
Property from withholding the tax required upon a foreign transferor's
disposition of a U.S. real property interest
 

Schedule 6

--------------------------------------------------------------------------------




8.    That, except for Cushman & Wakefield of Massachusetts, Inc. (hereinafter
referred to as "Broker") engaged by Owner in connection with the sale of the
Property to ______________________________, a ________________________
(hereinafter referred to as "Purchaser") and those certain leasing agents
(hereinafter referred to as the "Leasing Agents") set forth on Exhibit D
attached hereto and made a part hereof in connection with certain brokers'
commission agreements, Owner has not engaged any "broker's" services with regard
to the purchase, sale, management, lease, option or other conveyance of any
interest in the Property; as to Broker, the Closing Statement executed in
connection with the sale of the Property to Purchaser reflects payment in full
satisfaction of all amounts owed to Broker with respect to the Property; as to
the Leasing Agents, all amounts owed to the Leasing Agents through the date
hereof have been paid in full as of the date hereof; and as of the date hereof,
Owner has not received any notice of lien from Broker, any of the Leasing Agents
or any other real estate broker, salesman, agent or similar person relating to
the Property.
9.    That to Owner's knowledge there are no boundary disputes affecting the
Property.
10.    That this Affidavit is made to induce Fidelity National Title Insurance
Company to insure title to the Property, without exception other than as set
forth on Exhibit B hereto, relying on information in this document.
Sworn to and subscribed before me,
this _____ day of ____________, 2011.
(SEAL)
_____________________________
Notary Public
My Commission Expires:
_____________________________
(NOTARIAL SEAL)



Schedule 6

--------------------------------------------------------------------------------








EXHIBIT A
LEGAL DESCRIPTION
A certain parcel of land in Chelmsford, Middlesex County, Massachusetts as shown
as Proposed Lot B on a subdivision plan entitled “Plan of Land in Chelmsford,
Massachusetts Assessor's Plat 113, Lot 13” prepared by Vanasse Hangen Brustlin,
Inc. dated April 16, 1998, recorded with Middlesex North District Registry of
Deeds as Instrument No. 33514 in Plan Book 197, Page 26. Said Lot B contains
191,173 square feet.



Exhibit "A"



--------------------------------------------------------------------------------






EXHIBIT B
EXISTING ENCUMBRANCES
[TO BE ATTACHED]





Exhibit "B"



--------------------------------------------------------------------------------






EXHIBIT B-1
LIST OF ANY PENDING ACTIONS REGARDING TENANT MATTERS
[TO BE ATTACHED]





Exhibit "B-1"

--------------------------------------------------------------------------------






EXHIBIT C
LIST OF ANY CONTRACTORS, MATERIALMEN OR SUPPLIERS
NOT YET PAID IN FULL
[TO BE ATTACHED]





Exhibit "C"



--------------------------------------------------------------------------------




EXHIBIT D
LEASING COMMISSION AGREEMENTS
[TO BE ATTACHED]





Exhibit "D"



--------------------------------------------------------------------------------




Schedule 7
Form of Seller's Certificate
(as to Seller's Representations and Warranties)
SELLER'S CERTIFICATE AS TO REPRESENTATIONS
THIS SELLER'S CERTIFICATE AS TO REPRESENTATIONS (this "Certificate") is given
and made by WELLS FUND XIV - 150 APOLLO DRIVE, LLC, a Delaware limited liability
company ("Seller"), this ___ day of ______________, 2010, for the benefit of
HALL CABOT PROPERTIES, LLC, a _______________ limited liability company
("Purchaser").
Pursuant to the provisions of that certain Purchase and Sale Agreement , dated
as of _______________, 2011, between Seller and Purchaser (the "Contract"), for
the purchase and sale of certain real property commonly known as "150 Apollo
Drive" located in Chelmsford, Middlesex County, Massachusetts, and more
particularly described on Exhibit "A" attached hereto and made a part hereof
(the "Property"), Seller certifies that except as may be set forth to the
contrary in Exhibit "B" attached hereto and made a part hereof, all of the
representations and warranties of Seller contained in the Contract remain true
and correct in all material respects as of the date hereof; and
The representations and warranties contained herein shall survive for a period
of one hundred eighty (180) days after the date hereof, and upon the expiration
thereof shall be of no further force or effect except to the extent that with
respect to any particular alleged breach, Purchaser shall give Seller written
notice prior to the expiration of said one hundred eighty (180) day period of
such alleged breach with reasonable detail as to the nature of such breach and
files an action against Seller with respect thereto within ninety (90) days
after the giving of such notice. Notwithstanding anything to the contrary
contained in the Contract or this Certificate, Seller shall have no liability to
Purchaser for the breach of any representation or warranty made in the Contract
or this Certificate or any of the other Ancillary Closing Documents (as defined
in the Contract) unless the loss resulting from Seller's various breaches of its
representations and warranties exceeds, in the aggregate, Fifty Thousand and
No/100 Dollars ($50,000.00 US), in which event Seller shall be liable for each
dollar of damages resulting from the breach or breaches of its representations
and warranties, but in no event shall Seller's total liability for any such
breach or breaches exceed, in the aggregate, One Hundred Ninety Seven Thousand
Five Hundred and No/100 Dollars ($197,500.00 US). In no event shall Seller be
liable for, nor shall Purchaser seek, any consequential, indirect or punitive
damages; and in no event whatsoever shall any claim for a breach of any
representation or warranty of Seller be actionable or payable if the breach in
question results from or is based on a condition, state of facts or other matter
which was actually known to Purchaser prior to the date hereof.
    

Schedule 7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Seller has caused this Certificate to be executed by its
duly authorized representative as of the day and year first above written.
WELLS FUND XIV - 150 APOLLO DRIVE, LLC, a Delaware limited liability company
By:    Wells Real Estate Fund XIV, L.P., a                 Georgia limited
partnership, its sole member
By:     Wells Capital, Inc., a Georgia corporation, its general partner
By:                        
Name:                        
Title:                        





Schedule 7

--------------------------------------------------------------------------------




EXHIBIT "A"
LEGAL DESCRIPTION
A certain parcel of land in Chelmsford, Middlesex County, Massachusetts as shown
as Proposed Lot B on a subdivision plan entitled “Plan of Land in Chelmsford,
Massachusetts Assessor's Plat 113, Lot 13” prepared by Vanasse Hangen Brustlin,
Inc. dated April 16, 1998, recorded with Middlesex North District Registry of
Deeds as Instrument No. 33514 in Plan Book 197, Page 26. Said Lot B contains
191,173 square feet.





Exhibit "A"



--------------------------------------------------------------------------------






EXHIBIT "B"
EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES
[TO BE COMPLETED PRIOR TO CLOSING]



Exhibit "B"



--------------------------------------------------------------------------------




Schedule 8
Form of Seller's FIRPTA Affidavit
CERTIFICATION OF NON-FOREIGN STATUS
Section 1445 of the Internal Revenue Code provides that a transferee of a
U.S. real property interest must withhold tax if the transferor is a foreign
person.  To inform the transferee that withholding of tax is not required upon
the disposition of a U.S. real property interest by WELLS REAL ESTATE FUND XIV,
L.P.., a Georgia limited partnership (the "Seller"), the Seller hereby certifies
as follows:
1.    The Seller is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as those terms are defined in the Internal Revenue
Code and Income Tax Regulations);
2.    The Seller's U.S. employer identification number is ____________; and
3.    The Seller's office address is 6200 The Corners Parkway, Suite 250,
Norcross, Georgia 30092.
The undersigned understands that this Certification may be disclosed to the
Internal Revenue Service by transferee and that any false statement contained
herein could be punished by fine, imprisonment, or both. 
This Certificate is made with the knowledge that _________________________, a
_______________ _______________, will rely upon this Certificate in purchasing
that certain real property from Seller more particularly described on Exhibit A
attached hereto.
Under penalties of perjury I declare that I have examined this Certification and
to the best of my knowledge and belief, it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of the
Seller.
Date: ________________, 2011                                (Seal)
By:                        
THIS CERTIFICATION MUST BE RETAINED UNTIL THE END OF THE FIFTH TAXABLE YEAR
FOLLOWING THE TAXABLE YEAR IN WHICH THE TRANSFER TAKES PLACE.





Schedule 8

--------------------------------------------------------------------------------




Schedule 9
Form of Purchaser's Certificate
(as to Purchaser's Representations and Warranties)
PURCHASER'S CERTIFICATE AS TO REPRESENTATIONS
THIS PURCHASER'S CERTIFICATE AS TO REPRESENTATIONS (this "Certificate") is given
and made by a HALL CABOT PROPERTIES, LLC, a ________________ limited liability
company ("Purchaser"), this ___ day of ______________, 2011, for the benefit of
WELLS FUND XIV - 150 APOLLO DRIVE, LLC, a Delaware limited liability company
("Seller").
Pursuant to the provisions of that certain Purchase and Sale Agreement, dated as
of _______________, 2011, between Seller and Purchaser (the "Contract"), for the
purchase and sale of certain real property commonly known as "150 Apollo Drive"
located in Chelmsford, Middlesex County, Massachusetts, and more particularly
described on Exhibit "A" attached hereto (the "Property"), Purchaser certifies
that except as may be set forth to the contrary in Exhibit "B" attached hereto
and made a part hereof, all of the representations and warranties of Purchaser
contained in the Contract remain true and correct in all material respects as of
the date hereof; and
The representations and warranties contained herein shall survive for a period
of one hundred eighty (180) days after the date hereof, and upon the expiration
thereof shall be of no further force or effect except to the extent that with
respect to any particular alleged breach, Seller shall give Purchaser written
notice prior to the expiration of said one hundred eighty (180) day period of
such alleged breach with reasonable detail as to the nature of such breach and
files an action against Purchaser with respect thereto within ninety (90) days
after the giving of such notice.
IN WITNESS WHEREOF, Purchaser has caused this Certificate to be executed by its
duly authorized representative as of the day and year first above written.
"PURCHASER"
HALL CABOT PROPERTIES, LLC, a __________ limited liability company




By:                        
Name:                        
Title    





Schedule 9

--------------------------------------------------------------------------------




EXHIBIT "A"
LEGAL DESCRIPTION
A certain parcel of land in Chelmsford, Middlesex County, Massachusetts as shown
as Proposed Lot B on a subdivision plan entitled “Plan of Land in Chelmsford,
Massachusetts Assessor's Plat 113, Lot 13” prepared by Vanasse Hangen Brustlin,
Inc. dated April 16, 1998, recorded with Middlesex North District Registry of
Deeds as Instrument No. 33514 in Plan Book 197, Page 26. Said Lot B contains
191,173 square feet.





Exhibit "A"



--------------------------------------------------------------------------------






EXHIBIT "B"
EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES
[TO BE COMPLETED PRIOR TO CLOSING]





Exhibit "B"



--------------------------------------------------------------------------------




Table of Contents
    
ARTICLE 1    DEFINITIONS    1
ARTICLE 2    PURCHASE AND SALE    6
2.1    Agreement to Sell and Purchase    6
2.2    Permitted Exceptions    6
2.3    Earnest Money    6
2.4    Purchase Price    7
2.5    Independent Contract Consideration    7
2.6    Closing    7
ARTICLE 3    Purchaser's Inspection and Review Rights    8
3.1    Due Diligence Inspections    8
3.2    Seller's Deliveries to Purchaser; Purchaser's Access to Seller's Property
Records    9
3.3    Condition of the Property    10
3.4    Title and Survey    11
3.5    Intentionally Omitted    12
3.6    Termination of Agreement    12
3.7    Confidentiality    12
ARTICLE 4    Representations, Warranties AND OTHER AGREEMENTS    13
4.1    Representations and Warranties of Seller    13
4.2    Knowledge Defined    16
4.3    Covenants and Agreements of Seller    16
4.4    Representations and Warranties of Purchaser    18
ARTICLE 5    CLOSING DELIVERIES, CLOSING COSTS AND PRORATIONS    18
5.1    Seller's Closing Deliveries    18
5.2    Purchaser's Closing Deliveries    20
5.3    Closing Costs    21
5.4    Prorations and Credits    21
ARTICLE 6    CONDITIONS TO CLOSING    23
6.1    Conditions Precedent to Purchaser's Obligations    23
6.2    Conditions Precedent to Seller's Obligations    24
ARTICLE 7    CASUALTY AND CONDEMNATION    25
7.1    Casualty    25
7.2    Condemnation    25
ARTICLE 8    DEFAULT AND REMEDIES    26
8.1    Purchaser's Default    26

1

--------------------------------------------------------------------------------




8.2    Seller's Default    27
ARTICLE 9    ASSIGNMENT    27
9.1    Assignment    27
ARTICLE 10    BROKERAGE COMMISSIONS    28
10.1    Broker    28
ARTICLE 11    MISCELLANEOUS    28
11.1    Notices    28
ARTICLE 12    INDEMNIFICATION    31
12.1    Indemnification by Seller    31
12.2    Indemnification by Purchaser    32
12.3    Limitations on Indemnification    32
12.4    Survival    32
12.5    Indemnification as Sole Remedy    32
[Signatures appear on following page]    33
ARTICLE 12.    INDEMNIFICATION    …………………………………………………………...34
12.1.    Indemnification by Seller    34
12.2.    Indemnification by Purchaser    34
12.3.    Limitations on Indemnification    34
12.4.    Survival    34
12.5.    Indemnification as Sole Remedy    34





2